 

Exhibit 10.103

 

PURCHASE AND SALE AGREEMENT

 

BY AND AMONG

 

CEGP ACQUISITION, LLC,

 

CENTRAL ENERGY GP LLC

 

and

 

CENTRAL ENERGY PARTNERS LP

 

November 26, 2013

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I   PURCHASE AND SALE OF THE ACQUIRED INTERESTS; PURCHASE
PRICE 1       1.1 Sale of Acquired Interests 1       1.2 Purchase Price 2      
1.3 The Closing 2       1.4 Closing Deliveries 2       ARTICLE II  
REPRESENTATIONS AND WARRANTIES OF SELLERS 2       2.1 Organization, Standing,
Qualification and Power 3       2.2 Authority; Execution and Delivery;
Enforceability 3       2.3 No Conflicts; Consents 3       2.4 Capitalization 4  
    2.5 Subsidiaries 4       2.6 CELP SEC Reports; Financial Statements 5      
2.7 Indebtedness 5       2.8 Material Changes, Undisclosed Events, Liabilities
or Developments 6       2.9 Records 6       2.10 Personal Property 6       2.11
Real Property 6       2.12 Title to Assets 7       2.13 Intellectual Property 7
      2.14 Material Contracts 8       2.15 Permits 9       2.16 Taxes 9      
2.17 Litigation 13       2.18 Insurance 13       2.19 Seller Benefit Plans 13  
    2.20 Employee and Labor Matters 16       2.21 Customers and Suppliers 17    
  2.22 Compliance with Applicable Laws; FCPA 17       2.23 Environmental Matters
17

 

i

 

 

2.24 Brokers 18       2.25 No General Solicitation 18       2.26 No Other
Representations or Warranties 18       ARTICLE III   REPRESENTATIONS AND
WARRANTIES OF PURCHASER 19       3.1 Authority; Execution and Delivery; and
Enforceability 19       3.2 No Conflicts; Consent; Certain Proceedings 19      
3.3 Brokers 19       3.4 Nature and Character of Purchaser and its Members 20  
    3.5 Compliance with Securities Laws 20       3.6 Access to Evaluation of
Information Concerning the Sellers 20       3.7 Illiquidity of CEGP Interest and
CELP Units 21       3.8 Investment Intent 21       3.9 Regulation M Compliance
21       3.10 Undisclosed Principals or Agents 21       3.11 Available Funds 22
      ARTICLE IV   SURVIVAL; INDEMNIFICATION; CERTAIN REMEDIES 22       4.1
Survival; Liability Absolute 22       4.2 Indemnification by CEGP 22       4.3
Indemnification by Purchaser 23       4.4 Basket; Materiality 23       4.5
Third-Party Claim Indemnification Procedures 23       4.6 Direct Claims 24      
4.7 Payments 25       4.8 Characterization of Indemnification Payments 25      
ARTICLE V   OTHER AGREEMENTS BY THE PARTIES 25       5.1 Resignations and
Post-Closing Make-Up of CEGP Board of Directors and Officers of CEGP 25      
5.2 Governmental Approvals and Consents 26       5.3 Public Announcements 26    
  5.4 Confidentiality 26       5.5 Closing Conditions 26

 

ii

 

 

5.6 Use of Purchase Price 26       5.7 Release of Claims 26       5.8 Transfer
Restrictions 27       ARTICLE VI   CLOSING CONDITIONS 27       6.1 Conditions to
Obligations of All Parties 27       6.2 Conditions to Obligations of Purchaser
27       6.3 Conditions to Obligations of Sellers 29       ARTICLE VII   GENERAL
PROVISIONS 30       7.1 Assignment 30       7.2 No Third-Party Beneficiaries 30
      7.3 Notices 30       7.4 Headings 31       7.5 Counterparts 31       7.6
Entire Agreement 32       7.7 Amendments and Waivers 32       7.8 Severability
32       7.9 Governing Law 32       7.10 Expenses 33       7.11 Agreement to
Arbitrate 33       ARTICLE VIII   DEFINED TERMS; RULES OF CONSTRUCTION 37      
8.1 Defined Terms 37       8.2 Rules of Construction 48

 

iii

 

 

 

SCHEDULES

 

Schedule 1.2 Purchase Price Allocation     Schedule 2.3 Seller Required Consents
    Schedule 3.2 Purchaser Required Consents     Schedule 5.1(a) List of
Resigning Officers & Directors of CEGP     Schedule 5.1(b) Post-Closing
Directors of CEGP     Schedule 5.7 Management Payments to Directors and Officers
of CEGP     Schedule 8.1(a) Qualifying SEC Disclosures     Schedule 8.1(b) List
of Purchaser Representatives for Knowledge Requirement

 

EXHIBITS

 

Exhibit A Form of Third Amended and Restated Limited Liability Company Agreement
of CEGP LLC     Exhibit B Form of Third Amended and Restated Limited Partnership
Agreement of CELP LLC     Exhibit C Form of Amended and Restated Registration
Rights Agreement     Exhibit D Form of Warrant     Exhibit E Form of Release of
Claims     Exhibit F Form of Legal Opinion of Shackelford Melton & McKinley LLP

 

iv

 

 

 

DISCLOSURE SCHEDULE

 

Section 2.1(a)   List of Jurisdictions of Organization and Foreign Qualification
of Seller Entities       Section 2.1(c)   List of Officers, Managers/Directors
of the Seller Entities       Section 2.4   Capitalization of Seller Entities    
  Section 2.7   Indebtedness       Section 2.11(a)   Locations of Owned Real
Property       Section 2.12   Encumbrances on Assets and Property of Seller
Entities       Section 2.14(a)   List of Material Contracts       Section
2.14(c)   List of Defaulted Material Contracts       Section 2.15   Revocation
of Permits       Section 2.16   Tax Matters       Section 2.17   Litigation    
  Section 2.18   Insurance       Section 2.19(a)   List of Seller Benefit Plans
      Section 2.19(c)   Exceptions to Timely Filing of All Reports Related to
Seller Benefit Plans       Section 2.19(d)   Failures to Make Timely
Contributions to Seller Benefit Plans       Section 2.19(i)   Seller Benefit
Plans Subject to Code Section 409A       Section 2.19(n)   Contributions Due and
Owing Prior to Closing with Respect to any Seller Benefit Plan       Section
2.20(a)   List of Employee Contracts, Non-Compete Agreements and the Like      
Section 2.20(d)   Worker’s Compensation Claims Due and Owing       Section
2.20(e)   Employee-Related Proceedings       Section 2.20(f)   Employees
entitled to COBRA Continuation Coverage       Section 2.21   List of Ten Largest
Customers and Ten Largest Suppliers       Section 2.22(a)   Default with Respect
to Applicable Law

 

v

 

 

PURCHASE AND SALE AGREEMENT

 

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of November 26, 2013 by and among (a) CEGP Acquisition, LLC, a Texas limited
liability company (“Purchaser”) and (b) Central Energy GP LLC, a Delaware
limited liability company (“CEGP”), and Central Energy Partners LP, a Delaware
limited partnership (“CELP”) (each a “Seller” and collectively the “Sellers”).
Sellers and Purchaser are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”

 

Recitals

 

WHEREAS, CELP’s registered common units are quoted on the Pink OTC Markets, Inc.
resulting in CELP being a reporting company for purposes of federal and state
securities laws;

 

WHEREAS, CEGP is the sole general partner of CELP;

 

WHEREAS, CELP owns 100% of the issued and outstanding Equity Securities of
Regional Enterprises, Inc., a Virginia corporation (“Regional”), and 100% of the
issued and outstanding Equity Securities of Rio Vista Operating GP, LLC, a
Delaware limited liability company (“Rio Vista GP”);

 

WHEREAS, CELP and Rio Vista GP collectively own 100% of the Equity Securities of
Rio Vista Operating Partnership L.P., a Delaware limited partnership (“Rio Vista
LP”, and together with Sellers, Regional, and Rio Vista GP, the “Seller
Entities”);

 

WHEREAS, CEGP desires to issue and sell to Purchaser, and Purchaser desires to
purchase from CEGP, on the terms and conditions set forth herein, a membership
interest in CEGP with a Sharing Ratio of fifty-five percent (55%) (the “CEGP
Interest”); and

 

WHEREAS, CELP desires to issue and sell to Purchaser, and Purchaser desires to
purchase from CELP, subject to the terms and conditions set forth herein,
3,000,000 newly-issued common units of CELP (the “CELP Units”);

 

Agreement

 

NOW, THEREFORE, in consideration of the benefits to be derived from this
Agreement and the representations, warranties, covenants, agreements and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

 

ARTICLE I
PURCHASE AND SALE OF THE ACQUIRED INTERESTS; PURCHASE PRICE

 

1.1           Sale of Acquired Interests. In accordance with, and subject to,
the terms and conditions of this Agreement, at the Closing (a) Purchaser shall
purchase from CEGP, and CEGP shall sell and issue to Purchaser the CEGP
Interest, free and clear of all Encumbrances, and admit Purchaser as a member of
CEGP, and (b) Purchaser shall purchase from CELP, and CELP shall sell and issue
to Purchaser the CELP Units, free and clear of all Encumbrances. The CEGP
Interest and the CELP Units are collectively referred to herein as the “Acquired
Interests.”

 

1

 

 

 

1.2          Purchase Price.

 

As consideration for the Acquired Interests, Purchaser shall pay to Sellers the
aggregate amount of Two Million Seven Hundred Fifty Thousand Dollars
($2,750,000) (“Purchase Price”), allocated between Sellers as set forth on
Schedule 1.2. The amount payable by Purchaser to Sellers at Closing (the
“Closing Payment”) will be the Purchase Price less the deposit of Four Hundred
Thousand Dollars ($400,000) previously deposited with Sellers (the “Pre-Closing
Deposit”).

 

1.3          The Closing. Subject to the terms and conditions of this Agreement,
the consummation of the Transactions shall take place at the closing (the
“Closing”) at the offices of Shackelford Melton & McKinley, 3333 Lee Parkway,
10th Floor, Dallas, Texas 75219, or such other place as the Parties may mutually
agree, no later than three (3) Business Days after the last of the conditions to
Closing set forth in Article VI have been satisfied or waived (other than
conditions which, by their nature, are to be satisfied on the Closing Date) or
at such other time or date as the Parties may mutually agree (the day on which
the Closing takes place being the “Closing Date”). The Closing shall take place
by delivery via facsimile or portable document file (.pdf) transmission (with
originals sent via overnight courier service) of the documents to be delivered
at the Closing and wire transfer of the payments to be made in accordance with
this Agreement, or in such other manner as the Parties may mutually agree in
writing.

 

1.4          Closing Deliveries.

 

(a)          At the Closing, Sellers shall deliver, or cause to be delivered, to
Purchaser each of the documents set forth in Section 6.2(c) through (f).

 

(b)          At the Closing, Purchaser shall deliver, or cause to be delivered,
to Sellers each of the documents, payments and other items set forth in Section
6.3(c) through (h).

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLERS

 

As of the date hereof and as of the Closing Date, Sellers represent and warrant
to Purchaser, jointly and severally, except that CELP does not join in any
representations solely to the extent that the representation pertains to CEGP,
that the statements contained in this Article II with respect to each of the
Seller Entities is true and correct, except as expressly set forth in the
Disclosure Schedule delivered by the Sellers to Purchaser concurrent with the
execution of this Agreement (the “Disclosure Schedule”) which is attached hereto
and incorporated in this Agreement for all purposes (it being agreed that the
disclosure of information in a particular section or subsection of the
Disclosure Schedule shall be deemed disclosed and incorporated into any other
particular section or subsection of this Agreement to which the relevance of
such information is reasonably apparent).

 

2

 

 

2.1          Organization, Standing, Qualification and Power.

 

(a)          Each Seller Entity is duly organized, validly existing and in good
standing under the Laws of the jurisdiction in which it has been organized,
which jurisdictions of organization with respect to each Seller Entity are set
forth in Section 2.1(a) of the Disclosure Schedule and has all requisite power
and authority to own, lease and operate its properties and to carry on the
business as presently conducted by each such Seller Entity. Each Seller Entity
is duly qualified and in good standing to do business in each jurisdiction in
which such qualification is necessary because of the character of the assets
owned or leased by each or the nature of the business conducted by it except
where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. A true and complete list of the jurisdictions in which
each Seller Entity is so qualified to transact business as a foreign entity is
set forth on Schedule 2.1(a) of the Disclosure Schedule.

 

(b)          Sellers have provided Purchaser with true and complete copies of
the Charter Documents of each Seller Entity.

 

(c)          Section 2.1(c) of the Disclosure Schedule lists the managers,
directors and/or officers (or the functional equivalents thereof) of each Seller
Entity.

 

2.2          Authority; Execution and Delivery; Enforceability.

 

(a)          Each Seller has the requisite power and authority to execute,
deliver and perform this Agreement and the Related Documents to which it is, or
is specified to be, a Party and to consummate the Transactions. This Agreement
has been duly executed and delivered by Sellers, and (assuming due
authorization, execution and delivery by Purchaser) this Agreement constitutes a
legal, valid and binding obligation of Sellers enforceable against Sellers in
accordance with its terms except as may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance or other similar Laws affecting the
enforcement of creditors’ rights generally and general equitable principles.

 

(b)          When each other Related Document to which each Seller is, or is
specified to be a party, has been duly executed and delivered by Seller
(assuming due authorization, execution and delivery by each other party or
parties thereto), such Related Document to which each Seller is, or will be a
party, will constitute a legal and binding obligation of such Seller enforceable
against it in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance or other similar Laws
affecting the enforcement of creditors’ rights generally and general equitable
principles.

 

2.3          No Conflicts; Consents. Except for such consents, approvals and
waivers as have been obtained prior to the Closing and are set forth in Schedule
2.3 (the “Seller Required Consents”), each of the Seller’s execution and
delivery and performance of this Agreement and each of the Related Document to
which each is a party and the consummation of the Transactions by each of the
Sellers do not:

 

3

 

 

(a)          conflict with or require the consent, approval, ratification,
waiver or other authorization of any Person under any provisions of the Charter
Documents of any Seller Entity;

 

(b)          violate any provision of, or require any Governmental Approval
under, any Law or Order applicable to any Seller Entity or to which any of their
respective assets are subject except where the violation would not, individually
or in the aggregate, have a Material Adverse Effect;

 

(c)          (i) conflict with, result in a breach or termination of, constitute
a default under, or constitute an event that with notice or lapse of time, or
both, would constitute a default under, accelerate, or permit the acceleration
of the performance required by, or (ii) require any consent, approval,
ratification, waiver, or other authorization under or otherwise give any Person
additional rights under, any Contract, instrument or understanding to which any
Seller Entity is a Party or by which any of its respective assets is bound or
that is necessary for operation of the business of any Seller Entity as
currently conducted by such Seller Entity; or

 

(d)          result in the creation or imposition of any Encumbrance upon the
Acquired Interests or the assets of any Seller Entity, or impair the authority
or ability of any Seller Entity to carry on its business in the same manner as
it is presently being conducted.

 

2.4          Capitalization. All of the issued and outstanding Equity Securities
of the Seller Entities, the amounts and owners of which are set forth on Section
2.4 of the Disclosure Schedule, have been duly authorized and validly issued and
are fully paid and non-assessable, have not been issued in violation of any
preemptive or similar rights and have been issued in compliance with all
applicable Laws (including securities Laws). Except as disclosed in the
Qualifying SEC Disclosures, there are no outstanding options, warrants or other
rights of any kind to acquire any Equity Securities of the Seller Entities or
securities convertible into or exchangeable for, or which otherwise confer on
the holder thereof any right to acquire, any such additional Equity Securities,
nor is any Seller Entity committed to issue any such option, warrant, right or
security. No Seller Entity owns any Equity Securities in any Person other than
other Seller Entities.

 

2.5          Subsidiaries. CELP owns, directly or indirectly, all of the Equity
Securities of each Subsidiary free and clear of any Encumbrances, other than
Permitted Encumbrances with respect to the Equity Securities of Regional, and
all of the issued and outstanding Equity Securities of each Subsidiary is
validly issued and is fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase Equity Securities.

 

4

 

 

2.6          CELP SEC Reports; Financial Statements.

 

(a)          CELP has filed all reports, schedules, forms, statements and other
documents required to be filed by CELP under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the periods
commencing December 31, 2010 on a timely basis or has received a valid extension
of such time of filing and has filed any such CELP SEC Reports prior to the
expiration of any such extension (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “CELP SEC Reports”). As of their
respective dates, the CELP SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, as
in effect at the time of filing and none of the CELP SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(b)          The financial statements of CELP included in the CELP SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
GAAP, except as may be otherwise specified in such financial statements or the
notes thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP and are subject to year-end and audit adjustments,
and fairly present in all material respects the financial position of CELP and
its only operating subsidiary, Regional, as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to year-end and audit adjustments.

 

(c)          All accounts receivable of the Seller Entities reflected on the
balance sheet included in the financial statements of CELP set forth in CELP’s
Quarterly Report on Form 10-Q for the three-month period ended June 30, 2013:
(i) represent bona fide transactions from third parties for the sale and
delivery of goods or rendition of services consummated in the Ordinary Course of
Business in accordance with the terms of the documents related to such accounts
receivable; (ii) are not subject to any claim, counterclaim, set-off or
deduction; and (iii) are owned by the Seller Entities.

 

(d)          All accounts payable of the Seller Entities as of the date of this
Agreement are the result of bona fide transactions consummated in the Ordinary
Course of Business.

 

(e)          Except as set forth in the Qualifying SEC Disclosures and excluding
intercompany transactions, each Seller Entity is Solvent prior to and after
giving effect to this Agreement and the Related Documents to be entered into on
the Closing Date. No Seller Entity is involved in any proceedings, nor, to the
Knowledge of Sellers, are any proceedings contemplated by or against it in any
court under the U.S. Bankruptcy Code or any other insolvency or debtor’s relief
act, or for the appointment of a trustee, receiver, liquidator, sequestrator or
other similar official for the Seller Entities or with respect to any of their
assets.

 

2.7          Indebtedness. Except as set forth in Section 2.7 of the Disclosure
Schedule, as of the Closing Date: (a) no Seller Entity is directly, indirectly
or contingently obligated with respect to any Indebtedness; (b) there exists no
default or event of default under the provisions of any Indebtedness or any
related agreement to which any Seller Entity is a party; (c) no Seller Entity
has requested the waiver of any provision of any agreement evidencing
Indebtedness; and (d) there has been no demand for payment, oral or otherwise,
with respect to any agreement evidencing Indebtedness to which any Seller Entity
is a party. There are no Cumulative Common Unit Arrearages, as such term is
defined in the CELP Partnership Agreement, due and owing to limited partners of
CELP.

 

5

 

 

2.8          Material Changes, Undisclosed Events, Liabilities or Developments.
Except as disclosed in the Qualifying SEC Disclosures: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) none of the Seller
Entities has incurred any Liability other than (A) trade payables, deferred
revenue and accrued expenses incurred in the Ordinary Course of Business and (B)
Liabilities not required to be reflected in the financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) none of the Seller
Entities have altered their respective method of accounting, (iv) no Seller
Entity has declared or made any dividend or distribution of cash or other
property to its equity holders or purchased, redeemed or made any agreements to
purchase or redeem any Equity Securities, (v) none of the Seller Entities has
issued any Equity Securities to any officer, director or Affiliate, except
pursuant to existing stock option plans of CELP, (vi) no Seller Entity has
amended its Charter Documents, (vii) no Seller Entity has made any change
affecting compensation to its directors, officers, employees and agents other
than normal annual employment period adjustments not greater than in the prior
year, (viii) no Seller Entity has created or assumed any Indebtedness (except by
reason of endorsing checks in the Ordinary Course of Business), or reduced any
bank line of credit or the availability of funds under any other loan or
financing agreement; and (ix) no Seller Entity has entered into, modified or
terminated any Material Contract. Except for the issuance of the Acquired
Interests contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to any Seller Entity or their respective
businesses, properties, operations, assets or financial condition, that would be
required to be disclosed by CELP under applicable Securities Laws at the time
this representation is made or deemed made that has not been publicly disclosed
at least one (1) trading day prior to the date that this representation is made.

 

2.9          Records. The Records of each Seller Entity sets forth in all
respects the material transactions to which it is a party or by which it or its
assets is bound, and such books and records are true and complete in all
material respects and have been properly kept and maintained in accordance with
GAAP, consistently applied or, to the extent not financial Records, in
accordance with good business practices. The minute books of the Seller Entities
provided to Purchaser prior to the execution of the Agreement contain minutes of
all meetings of, and accurate consents to all actions taken without meetings by
the boards of directors, managers or other persons performing similar functions
or any committees thereof, and the holders of any interests.

 

2.10        Personal Property. All tangible personal property used by each of
the Seller Entities is owned or leased by the Seller Entities pursuant to a
valid lease, in either case, free and clear of all Encumbrances other than
Permitted Encumbrances.

 

2.11        Real Property. This Section 2.11 does not include any representation
with respect to compliance with Environmental Laws, such matters being addressed
exclusively in Section 2.23.

 

6

 

 

(a)          Section 2.11(a) of the Disclosure Schedule sets forth a true and
complete list of the street address or other location information for all Owned
Real Property. CEGP has delivered to Purchaser true, correct and complete copies
of all deeds, title reports/policies, exception documents, surveys and related
material documents pertaining to the Owned Real Property of Regional in CEGP’s
possession. To the Knowledge of Sellers, the current use of the Owned Real
Property by Regional does not violate in any material respect any restrictive
covenants or Easements of record, other unrecorded agreement, or other
Encumbrance affecting any of the Owned Real Property. No Selling Entity other
than Regional possesses or uses any Owned Real Property.

 

(b)          None of the Seller Entities has any Leased Real Property.

 

(c)          The Owned Real Property and the improvements located thereon are
supplied with and have access to such sewer, water, gas, electric, telephone and
other utilities as are necessary to allow the business of Regional to be
operated in the ordinary course as currently operated. Neither the whole nor any
part of any Owned Real Property is subject to any pending suit for condemnation
or other taking, by eminent domain or otherwise by any Governmental Entity, and,
to the Knowledge of Sellers, no such condemnation or other taking is threatened.
No Person has any interest in the Owned Real Property which would allow such
Person to use the surface or sub-surface estate of the Owned Real Property in a
manner that does or would reasonably be expected to affect Regional’s present
use or operation of the Owned Real Property in a material manner.

 

2.12        Title to Assets. Regional has good and valid (and, in the case of
Owned Real Property, good and marketable fee simple) title to, or a valid
leasehold interest in, all Owned Real Property and personal property and other
assets reflected in the financial statements included in the CELP SEC Reports,
or acquired after the latest CELP SEC Reports, other than properties and assets
sold or otherwise disposed of in the Ordinary Course of Business since the
latest CELP SEC Reports. Except as set forth on Section 2.12 of the Disclosure
Schedule all such property and assets are free and clear of any Encumbrances
other than Permitted Encumbrances.

 

2.13        Intellectual Property. Each of the Seller Entities has, or has
rights to use, all trademarks, trademark applications, service marks, trade
names, licenses and other intellectual property rights and similar rights
necessary or material for use in connection with its respective business
(collectively, the “Intellectual Property Rights”). None of the Seller Entities
has received a notice (written or otherwise) that any of the Intellectual
Property Rights has expired, terminated or been abandoned, or is expected to
expire or terminate or be abandoned, within two (2) years prior to the date of
this Agreement. CELP has not received, since the date of the latest audited
financial statements included in the CELP SEC Reports, a written notice of a
claim or otherwise has any Knowledge that the Intellectual Property Rights owned
or used by the any of Seller Entities violate or infringe upon the rights of any
Person. To the Knowledge of Sellers, all such Intellectual Property Rights owned
by each of the Seller Entities is enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. Each
of the Seller Entities have taken reasonable security measures to protect the
secrecy, confidentiality and value of its Intellectual Property Rights. None of
the Selling Entities possess any patents, patent applications, trade secrets,
inventions or copyrights.

 

7

 

 

2.14        Material Contracts.

 

(a)          Except for this Agreement and except as filed in the Qualifying SEC
Disclosures, as of the date hereof, no Seller Entity is a party to or is bound
by any Contract that (i) would be required to be filed by CELP as a “material
contract” pursuant to Item 601(b)(10) of Regulation S-K, (ii) is material to the
business or operations of the Seller Entities, taken as a whole, or (iii)

 

(A)         involves an obligation of the Seller Entities that relates to
Indebtedness;

 

(B)         provides for fixed compensation to any employee or consultant of the
Seller Entities or would require any severance, retention or incentive payment
as a result of the Transactions, assuming the satisfaction of any requirement
that the applicable employee or consultant remain employed or engaged by the
Seller Entities for any period of time after Closing;

 

(C)         expressly limits or restricts the ability of the Seller Entities to
compete or otherwise to conduct their business as presently conducted in any
manner or place;

 

(D)         requires the Seller Entities to deal exclusively with any Person or
any Person to deal exclusively with the Seller Entities;

 

(E)         is a partnership or joint venture agreement;

 

(F)         obligates any Seller Entity to indemnify any other Person in
connection with any disposition, sale or other transfer of any present or former
business of the Seller Entities; or

 

(G)         is between a Seller Entity and any other Seller Indemnified Party;

 

(each such Contract as described in this Section 2.14(a), a “Material
Contract”). Section 2.14(a) of the Disclosure Schedule set forth a complete list
of each Material Contract.

 

(b)          True, correct and complete copies of each Material Contract,
including all amendments, modifications, waivers, consents and other similar
documents relating thereto, have been filed with CELP SEC Reports or otherwise
made available to Purchaser. Each Material Contract is in full force and effect
and is valid and binding on the Seller or Subsidiary party thereto and, to the
Knowledge of the Sellers, any other Party thereto.

 

(c)          Except as disclosed in Section 2.14(c) of the Disclosure Schedule,
(i) there is no default under any Material Contract by any Seller Entity or, to
the Knowledge of Sellers, any other party thereto, and (ii) no event has
occurred that with the lapse of time or the giving of notice or both would
constitute a default under any Material Contract by any Seller Entity or, to the
Knowledge of Sellers, any other party thereto.

 

8

 

 

2.15        Permits. Except as disclosed in the Qualifying SEC Disclosures,
there are no Permits that are required for the lawful conduct of each of Seller
Entities’ business as presently conducted. All such Permits are in full force
and effect. Except as set forth in Section 2.15 of the Disclosure Schedule, the
execution and delivery of this Agreement and the consummation of the
Transactions contemplated hereby and thereby will not result in any revocation,
cancellation, suspension or modification of any such Permit.

 

2.16        Taxes. Except as set forth on Schedule 2.16:

 

(a)          Except as disclosed in the Qualifying SEC Disclosures, each Seller
Entity has timely filed or has caused to be timely filed, after giving effect to
any applicable extensions, all Tax Returns required to be filed by such Seller
Entity under applicable Law, maintained all documents and records relating to
Taxes as are required to be made or provided by each and have complied in all
material respects with all legislation relating to Taxes applicable to each. All
such Tax Returns were in all material respects true, complete and correct. No
claim has ever been made or threatened against any Seller Entity by any
Governmental Entity in a jurisdiction where such Seller Entity does not file Tax
Returns that such Seller Entity is or may be subject to taxation by that
jurisdiction. No Seller Entity has been or is required to file any Tax Returns
in any jurisdictions outside the United States.

 

(b)          Except as disclosed in the Qualifying SEC Disclosures, each Seller
Entity has, within the time and in the manner prescribed by applicable Law, paid
or have caused to be paid all Taxes that are due and payable, including, but not
limited to, any Tax installments or estimated Taxes due by such Seller Entity in
respect of the current tax year of each Seller Entity. Without limiting the
generality of the foregoing, each Seller Entity is in compliance with all
registration, reporting, collection, remittance and record keeping obligations
with respect to all state sales tax legislation.

 

(c)          Except as disclosed in the Qualifying SEC Disclosures, there are no
Tax liens with respect to any assets of the Seller Entities except liens for
Taxes not yet due and payable.

 

(d)          Except as disclosed in the Qualifying SEC Disclosures, no Seller
Entity has requested any extension of time within which to file any Tax Return,
which Tax Return has not since been filed.

 

(e)          Each Seller Entity has timely withheld proper and accurate amounts
from its employees, customers, members, shareholders and others from whom it is
or was required to withhold Taxes in compliance with all applicable Laws and
have timely paid such withheld amounts to the appropriate Taxing authorities.

 

9

 

 

(f)          Except as disclosed in the Qualifying SEC Disclosures, no Seller
Entity has executed any outstanding waivers, extensions or comparable consents
regarding the application of the statute of limitations with respect to any
Taxes or Tax Returns.

 

(g)          Except as disclosed in the Qualifying SEC Disclosures, no
deficiency for any Taxes has been proposed, asserted or assessed against any
Seller Entity that has not been resolved or paid in full.

 

(h)          Except as disclosed in the Qualifying SEC Disclosures, no audits or
other administrative proceedings or court proceedings are presently pending with
regard to any Taxes or Tax Returns of the Seller Entities and no Seller Entity
has been advised of any issue that has arisen in any examination of the Seller
Entities by any Governmental Entity and no Governmental Entity has notified any
Seller Entity that it intends to investigate the Tax affairs of any Seller
Entity.

 

(i)          No power of attorney currently in force has been granted by any
Seller Entity concerning any Tax matter.

 

(j)          Except as disclosed in the Qualifying SEC Disclosures, the charges,
accruals and reserves for Taxes with respect to the Seller Entities reflected on
the consolidated financial statements of CELP included in the Qualifying SEC
Disclosures (excluding any provision for deferred income taxes reflecting either
differences between the treatment of items for accounting and income tax
purposes or carry forwards) are adequate under GAAP to cover all Taxes of the
Seller Entities not yet due and payable and will be adequate under GAAP to cover
all Taxes of the Seller Entities for operations and transactions through and
including the Closing Date by adjusting such reserve in accordance with the past
custom and practice of the Company.

 

(k)          No Seller Entity has received a Tax Ruling or entered into a
Closing Agreement with any Governmental Entity that would have a continuing
adverse effect upon any Seller Entity after the Closing Date. There are no
requests for a Tax Ruling that, if issued, would be binding on Purchaser or any
of the Seller Entities. “Tax Ruling” shall mean a written ruling of a Taxing
Authority relating to Taxes provided in the United States pursuant to a written
request for such ruling by the applicable taxpayer or pursuant to a request of a
representative of the Taxing Authority. “Closing Agreement” shall mean a written
and legally binding agreement with a Taxing Authority relating to Taxes.

 

(l)          CEGP has made available to Purchaser complete and accurate copies
of (i) all Tax Returns, and any amendments thereto, filed by the Seller Entities
for all tax years beginning after December 31, 2010, (ii) all audit reports and
any statements of deficiencies assessed against any of the Seller Entities
received from any Taxing Authority relating to any Tax Return filed by the
Seller Entities, and (iii) the Closing Agreements entered into by the Seller
Entities with any Taxing Authority.

 

10

 

 

(m)          No event, transaction, act or omission has occurred that could
result in any Seller Entity becoming liable to pay or to bear any Tax as a
transferee, successor, by contract or otherwise that is primarily or directly
chargeable or attributable to any other Person. The Seller Entities have no
actual or contingent Liability (whether by reason of any indemnity, warranty or
otherwise) to any other Person in respect of any actual, contingent or deferred
Liability of such Person for Taxes.

 

(n)          Each Seller Entity has complied in all material respects with the
provisions of the Code relating to the payment and withholding of Taxes,
including, without limitation, the withholding and reporting requirements under
Code §§ 1441 through 1464, 3401 through 3606, and 6041 and 6049, and have,
within the time and in the manner prescribed by law, withheld and paid over to
the proper Governmental Entity all amounts required in connection with amounts
paid or owing to any employee, independent contractor, creditor, non-resident,
stockholder, or other third party.

 

(o)          No Seller Entity is a party to any agreement, contract or
arrangement that would result, separately or in the aggregate, in the payment of
any “excess parachute payments” or any other compensation arrangements that
would otherwise not be deductible by them, under applicable Law, including, but
not limited to, Code § 280G.

 

(p)          No Seller Entity has entered into any Tax sharing, Tax indemnity,
Tax allocation agreement, or other similar agreement with any Person.

 

(q)          No Seller Entity has any Liability for Taxes of any Person under
Section 1.1502-6 of the Treasury Regulations or any similar provision of
applicable Law as a transferee or successor by contract or otherwise.

 

(r)          No Seller Entity is a party to any agreement, contract or
arrangement that would result, separately or in the aggregate, in the payment of
any compensation arrangements that would otherwise not be deductible by such
Seller Entity, under applicable Law.

 

(s)          No Seller Entity is required to include in income any adjustment
pursuant to Code § 481 by reason of a change in accounting method, and to the
Knowledge of Sellers, the IRS has not proposed any such adjustment or change in
accounting method. No Seller Entity has any application pending with any Taxing
Authority requesting permission for any change in accounting method. No Seller
Entity will be required to include in a taxable period ending after the Closing
Date taxable income attributable to income that economically accrued in a
taxable period ending on or before the Closing Date as a result of any method of
accounting reported or otherwise required including, but not limited to, the
installment method of accounting, the completed contract method of accounting,
or any method of reporting revenue from contracts that are required to be
reported on the percentage of completion method (as defined or used in Code §
460(b)). No Seller Entity has made an election (including a protective election)
pursuant to Code § 108(i).

 

(t)          No Seller Entity has filed a consent pursuant to Code § 341(f) or
agreed to have Code § 341(f)(2) apply to any disposition of a subsection (f)
asset (as that term is defined in Code § 341(f)(4)) owned by any Seller Entity.
No election under Code § 338 (or any predecessor provisions) has been made with
respect to any of the assets of any Seller Entity.

 

11

 

 

(u)          No Seller Entity is subject to any contract, obligation or
commitment under which it will or may any time hereafter be or become liable to
make any payment (or provide any other amount in money or money’s worth) that
(in either such case) is not deductible, depreciable or amortizable in full in
computing the income of such Seller Entity for the purpose of any Taxes on
income or profits to which it may be subject.

 

(v)         No Seller Entity has disposed of any asset or supplied any service
or business facility of any kind (including a loan of money or the letting,
hiring or licensing of any property whether tangible or intangible) in
circumstances where the consideration to be received for such disposal or supply
will be less than the consideration deemed received for Tax purposes.

 

(w)          The Seller Entities have maintained all documents and records
relating to Taxes as are required by applicable Law or otherwise necessary and
proper and have complied with all legislation regarding the same.

 

(x)          None of the assets of the Seller Entities (i) is tax-exempt use
property within the meaning of Code § 168(h), (ii) directly or indirectly
secures any Indebtedness the interest on which is exempt under Code § 103(a) or
(iii) is property subject to Code § 168(f).

 

(y)          Each Seller Entity has disclosed on each of its Tax Returns all
positions taken therein that could give rise to a substantial understatement of
Federal income Tax within the meaning of Code § 6662 or similar provisions under
state or local law.

 

(z)          No Seller Entity has any Liability for Taxes of any Person under
Section 1.1502-6 of the Treasury Regulations or any similar provision of
Applicable Law as a transferee or successor by contract or otherwise.

 

(aa)         No Seller Entity has deferred gain or loss under Section
1.1502-13(d) of the Treasury Regulations that arose in an inter-Company
transaction between such Seller Entity and any other member of any consolidated
group.

 

(bb)         Since January 1, 2011, no Seller Entity has been a member of an
affiliated group filing a consolidated Federal income Tax Return that included
any Person other than the other Seller Entities.

 

(cc)         The Seller Entities have no annual consolidated Code § 382 (or
other) limitations from previous ownership changes.

 

(dd)         All material elections with respect to Taxes affecting the Seller
Entities as of the date hereof are set forth in Section 2.16 to the Disclosure
Schedule.

 

(ee)         No Seller Entity will recognize income or gain as a result of the
sale and purchase of the Acquired Interests pursuant to this Agreement.

 

12

 

 

(ff)         No Seller Entity is or has ever been a beneficiary or otherwise
participated in any “reportable transaction” within the meaning of Section
1.6011-4(b)(1) of the Treasury Regulations (or any transaction required to be
disclosed under similar provisions of a state or local Tax law) that was, is or,
to the Knowledge of Sellers, will ever be required to be disclosed under Section
1.6011-4 of the Treasury Regulations, and no Tax Return of any Seller Entity
contained a disclosure statement under Code § 6662 (or any predecessor provision
or comparable provision of applicable Law).

 

2.17        Litigation. Except as disclosed in the Qualifying SEC Disclosures
and set forth in Schedule 2.17 of the Disclosure Schedule, there is no
Proceeding or Order pending or, to the Knowledge of Sellers, threatened, against
or affecting any Seller Entity or its business or assets. The Seller Entities
are not a party to or subject to or in default under any Order.

 

2.18        Insurance. Section 2.18 to the Disclosure Schedule contains a
complete list and description (including all applicable policy limits, premiums
and deductibles) of all insurance policies maintained by the Seller Entities.
Such insurance policies are with insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which the Seller Entities are engaged. Such insurance
policies are in full force and effect and all premiums due and payable thereon
have been paid. Sellers have no reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
their business without a significant increase in cost.

 

2.19        Seller Benefit Plans.

 

(a)          Section 2.19(a) to the Disclosure Schedule sets forth a true,
complete, and correct list of each Seller Benefit Plan. The Seller Entities have
no binding obligation arising from any communication to any employee of the
Seller Entities or to any other Person to modify any Seller Benefit Plan or to
establish or implement any other material benefit plan, program, or arrangement.

 

(b)          Sellers have delivered to Purchaser a true and complete copy of
(i) each Seller Benefit Plan (as well as all employee benefit plans as defined
in Section 3(3) of ERISA that were terminated during the preceding six (6) years
and were intended at any time to be qualified under Section 401(a) of the Code)
and each related trust agreement, annuity contract, other funding instrument,
and all other material contract and agreement, including third-party
administration agreements and service agreements, maintained in connection with
the operation of each Seller Benefit Plan, (ii) the latest IRS determination
letter, if any, obtained with respect to any such Seller Benefit Plan intended
to be qualified or exempt under Section 401 or 501 of the Code, as applicable,
(iii) Forms 5500 and certified financial statements for the most recently
completed three (3) fiscal years for each Seller Benefit Plan required to file
such form and maintain such financial statements, together with the most recent
actuarial report, if any, prepared by the Seller Benefit Plan’s enrolled
actuary, (iv) all summary plan descriptions for each Seller Benefit Plan for
which a summary plan description is required, if any, and summaries prepared for
each other Seller Benefit Plan, if any, distributed to participants and
beneficiaries, and (v) any summaries of material modification, if any,
concerning each Seller Benefit Plan.

 

13

 

 

(c)          Each Seller Benefit Plan has been maintained, operated, and
administered in all material respects in accordance with such Seller Benefit
Plan’s respective terms, and in compliance with all applicable Laws, including
ERISA and the Code. Except as set forth in Section 2.19(c) to the Disclosure
Schedule, all reports, notices, and disclosures required to be filed or
furnished pursuant to the requirements of the Code, ERISA, or the terms of the
Seller Benefit Plans with respect to each Seller Benefit Plan have been duly and
timely filed or furnished except for any failures that are not, either
individually or in the aggregate, material. Within the last three (3) years,
neither the Seller Entities nor any ERISA Affiliate has participated in any
voluntary compliance or self-correction programs established by the IRS with
respect to any Seller Benefit Plan for which full correction has not been
effectuated, or entered into a closing agreement with the IRS with respect to
the form or operation of any Seller Benefit Plan for which all Liabilities and
obligations to such Seller Benefit Plan and any corresponding participants and
beneficiaries have not been satisfied.

 

(d)          Except as set forth in Section 2.19(d) of the Disclosure Schedule,
neither any Seller Entity nor any ERISA Affiliate within the last six (6) years
had an obligation to contribute to, or has been assessed any withdrawal
Liability, or other contingent Liability, with respect to a “multiemployer
plan,” as defined in Section 3(37) of ERISA. Each “group health plan” (as such
term is defined in Section 5000(b)(1) of the Code or Section 607(1) of ERISA)
sponsored or maintained by the Seller Entities or any ERISA Affiliate has been
administered and operated in all respects in compliance with the applicable
requirements of Part 6 of Section B of Title I of ERISA and Section 4980B of the
Code.

 

(e)          With respect to each Seller Benefit Plan that provides welfare
benefits of the type described in Section 3(1) of ERISA, (i) no such plan
provides medical or death benefits with respect to current or former employees
of the Seller Entities, other than coverage mandated by Sections 601-608 of
ERISA and Section 4980B of the Code or applicable state law, and (ii) each such
plan has been administered in compliance with Sections 601-609 of ERISA and
4980B of the Code and, if applicable, state law.

 

(f)          Each Seller Benefit Plan that is intended to be qualified under
Section 401(a) of the Code (a “Qualified Plan”) is, and has been during the
period from such Seller Benefit Plan’s adoption to the Closing Date, so
qualified, both as to form and operation, and all necessary approvals of
governmental authorities, including a favorable determination, opinion or
notification from the IRS (with respect to the cycle applicable to such Seller
Benefit Plan pursuant to IRS Revenue Procedure 2007-44 or any successor thereto)
as to the Qualified Plan’s qualification under the Code have been timely
obtained, and each trust created thereunder which is intended to be exempt from
federal income tax under the provisions of Section 501(a) of the Code is, and
has been from the date of such Qualified Plan’s establishment to the Closing
Date, so exempt and no event has occurred or condition exists that could
adversely affect the qualified status of any such Qualified Plan or the exempt
status of any such trust.

 

14

 

 

(g)          There have been no non-exempt prohibited transactions or breaches
of any of the duties imposed on “fiduciaries” (within the meaning of
Section 3(21) of ERISA) under ERISA with respect to any Seller Benefit Plan for
which the Seller Entities could have any Liability or obligation (except as has
already been satisfied), and no other condition exists with respect to any
Seller Benefit Plan that could result in any Seller Entity becoming liable
directly or indirectly (by indemnification or otherwise) for any material excise
tax or penalty under the Code or ERISA or for any other material Liability,
except as has already been satisfied.

 

(h)          There are no pending, or to the Knowledge of Sellers, threatened
claims, lawsuits, or actions (other than routine claims for benefits in the
ordinary course) asserted or instituted against any Seller Benefit Plan or such
Seller Benefit Plan’s related trust or against any fiduciary of a Seller Benefit
Plan with respect to the operation of such Seller Benefit Plan. There are no
investigations or audits of any Seller Benefit Plan by any governmental
authority currently pending, and there have been no such investigations or
audits that have been concluded that resulted in any Liability to the Seller
Entities which has not been fully discharged.

 

(i)          Each Seller Benefit Plan, each employment agreement, bonus program
and any other arrangement maintained by the Seller Entities to the requirements
of Section 409A of the Code has been maintained and administered in compliance
with the requirements of Section 409A of the Code from January 1, 2005, to the
Closing Date, and as applicable, with the notices and proposed and final
regulations issued by the IRS under Section 409A of the Code, and each such
plan, agreement, program and arrangement has been documented to conform to the
requirements of Section 409A of the Code. No person who is entitled to a benefit
under any Seller Benefit Plan that is subject to Section 409A of the Code has
incurred or will incur any additional tax described in Section 409A(a)(1)(B) of
the Code as a result of any event occurring prior to the Closing or the manner
in which such plan or arrangement has been established or operated prior to the
Closing. Section 2.19(i) of the Disclosure Schedule identifies each Seller
Benefit Plan that is subject to Section 409A of the Code.

 

(j)          No termination, retention, severance, or similar benefit will
become payable, and no employee of the Seller Entities will be entitled to any
additional benefits or any acceleration of the time of payment or vesting of any
benefits under any Seller Benefit Plan or other contract, as a result of the
transactions contemplated by this Agreement.

 

(k)          No Seller Benefit Plan is (i) a multiple employer welfare
arrangement as defined in Section 3(40) of ERISA, or (ii) funded by, associated
with or related to a “voluntary employee’s beneficiary association” within the
meaning of Section 501(c)(9) of the Code.

 

(l)          No Seller Benefit Plan is maintained outside of the jurisdiction of
the United States.

 

(m)          Each Seller Benefit Plan may be amended or terminated at any time
without any cost, Liability or expense to Purchaser, except for normal and
routine administrative costs and expenses associated with such amendment or
terminated.

 

(n)          Except as set forth in Section 2.19(n) to the Disclosure Schedule,
all contributions (including participant contributions) to the Seller Benefit
Plans that are due and owing to such Seller Benefit Plans on or before the
Closing in accordance with the terms of such plans, ERISA, or the Code have been
timely made.

 

15

 

 

(o)          No person who was engaged by any Seller Entity as an independent
contractor or in any other non-employee capacity can be characterized or deemed
to be an employee of any Seller Entity under applicable Laws for any purpose
whatsoever, including for purposes of federal, state, and local income taxation,
workers’ compensation, unemployment insurance and Seller Benefit Plan
eligibility.

 

2.20        Employee and Labor Matters.

 

(a)          Section 2.20(a) to the Disclosure Schedule contains a complete and
accurate list of all employment contracts, consulting agreements, management
agreements, retention, severance or change of control agreements,
confidentiality agreements, non-compete agreements, proprietary rights
agreements, including each Person on leave of absence or layoff status and
similar agreements to which any Seller Entity is a Party on the date hereof. All
such agreements are in full force and effect and each Seller Entities are in
compliance with all of its obligations thereunder and is not in default
thereunder, and to the Knowledge of Sellers, the counterparties to such
agreements are not in default thereunder.

 

(b)          No Seller Entity has any outstanding Liability for payment of
wages, vacation or sick pay (whether accrued or otherwise, salaries, bonuses,
pensions, contributions under any employee benefit plans or any other
compensation, current or deferred, under any collective bargaining or employment
contracts, whether oral or written, based upon or accruing with respect to those
services of the current employees or any former employees performed prior to the
Closing Date except for any payment due for the current payment or contribution
period.

 

(c)          No employee of any Seller Entity has been granted the right to
continued employment by any Seller Entity or to any compensation following
termination of employment with the Seller Entities.

 

(d)          To the Knowledge of Sellers, there are no workmen’s compensation or
worker’s compensation claims, insured or uninsured, applicable to any Seller
Entity. Except as set forth in Section 2.20(d) to the Disclosure Schedule, all
amounts required by any statute, insurance policy, or other governmental body or
agreement to be paid into any workmen’s compensation loss or reserve fund,
collateral fund, sinking fund or similar account have been duly paid into such
fund or account as required.

 

(e)          Except as set forth in Section 2.20(e) to the Disclosure Schedule,
there is no employment-related Proceeding of any kind, pending or threatened in
any forum, relating to an alleged violation or breach by any Seller Entity (or
its managers, officers or directors) of any Law or Contract; and, to the
Knowledge of Sellers, no employee or agent of any Seller Entity has committed
any act or omission giving rise to Liability on the part of the Seller Entities
for any such violation or breach.

 

(f)          Section 2.20(f) to the Disclosure Schedule sets forth a complete
list of (i) those individuals currently receiving continuation coverage under a
Seller Benefit Plan pursuant to COBRA, and (ii) all employees, former employees
and “qualified beneficiaries” (as such term is defined under Section 4980B(g)(1)
of the Code) who are in the COBRA election period with respect to a Seller
Benefit Plan but who have not yet made a COBRA election.

 

16

 

 

2.21        Customers and Suppliers. Section  2.21 of the Disclosure Schedule
contains a true and complete list of the ten (10) largest (based on revenues)
customers and suppliers of the Seller Entities (all of whom are customers and
suppliers of Regional) for calendar years 2012 and 2013. Except as set forth in
Section 2.21 of the Disclosure Schedule, no such customer has terminated or
amended, nor has given written notice to any Seller Entity that it intends to
terminate or materially amend, the terms or amount of goods or services
purchased from (or payments made to) the Seller Entities. No such supplier has
terminated or amended, nor has given written notice to any of Seller Entities
that it intends to terminate or materially amend, the cost or availability of
goods or services supplied to the Seller Entities.

 

2.22        Compliance with Applicable Laws; FCPA.

 

(a)          Except as set forth in Section 2.22(a) of the Disclosure Schedule,
none of Seller Entities is in default or violation in any material respect of
any Law applicable to such Seller Entity or by which any of its assets is bound
or affected, nor does any circumstance exist which with notice or the passage of
time or both would result in such a default or violation. Each of the Seller
Entities has been and is currently conducting its businesses, and its assets
have been and now are being used and operated, in compliance with all applicable
Laws in all material respects.

 

(b)          Further to and without limiting Section 2.22(a) of the Disclosure
Schedule, neither any Seller Entity nor, to the Knowledge of Sellers, any
manager, director, officer, other employee, or agent of any Seller Entity has
(i) used any funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity or to influence official action;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment; or (iv)
violated or is in violation of any provision of the FCPA; and each Seller Entity
has conducted its businesses in compliance with the FCPA in all material
respects.

 

2.23        Environmental Matters.

 

(a)          Each Seller Entity is in compliance in all material respects with
all applicable Environmental Laws.

 

(b)          Each Seller Entity has all Permits required under Environmental
Laws for the conduct of its business as presently owned and operated by such
Seller Entity (“Environmental Permits”), such Permits are described in Schedule
2.23 and no Seller Entity is in violation of any such Environmental Permits. No
modification, revocation, reissuance, alteration, transfer or amendment of any
Environmental Permit, or any review by, or approval of, any Governmental Entity
or other Person is required under Environmental Law in connection with the
execution or delivery of this Agreement, the consummation of the Transactions,
or the operation of any Seller Entity’s assets immediately after the Closing or
any contemplated expansion of, or material modifications to, any of the Seller
Entities’ assets.

 

17

 

 

(c)          Except as disclosed in the Qualifying SEC Disclosures, no Seller
Entity has Released any Hazardous Substances onto any real property that: (i)
constitutes an unremedied violation of any Environmental Law if the effect of
such violation imposes a current remediation obligation on the part of any
Seller Entity; (ii) currently imposes any Release-reporting obligations on any
Seller Entity under any Environmental Law that has not been or is not being
complied with; or (iii) imposes an obligation on the part of any Seller Entity
for reimbursement of costs incurred by others in connection with the remediation
thereof.

 

(d)          Except as disclosed in the Qualifying SEC Disclosures, there is no
Environmental Condition on the Owned Real Property.

 

(e)          Except as disclosed in the Qualifying SEC Disclosures, there are no
Proceedings relating to an alleged breach of Environmental Laws on or with
respect to any of the Seller Entities, its assets or its business and none of
the Seller Entities has received any notice of any environmental, health or
safety claim, demand, filing, investigation, administrative proceeding, action,
suit or other proceeding relating to the Seller Entities, their assets or their
business or notice of any alleged violation or non-compliance with any
Environmental Law or of non-compliance with the terms or conditions of any
Environmental Permits, arising from, based upon, associated with or related to
the Seller Entities, their assets or their business.

 

(f)          Except as disclosed in the Qualifying SEC Disclosures, no Hazardous
Substance defined or regulated as such under any Environmental Law is present or
has been handled, managed, stored, transported, processed, treated, disposed of,
Released, migrated or escaped on, in, from, under or in connection with the
Seller Entities, their assets or their business or their assets except in
compliance with Environmental Laws.

 

2.24        Brokers. No agent, broker, investment banker or other firm or Person
engaged by or acting on behalf of any of the Seller Entities is or shall be
entitled to any broker’s or finder’s fee of any type (whether cash, securities
or otherwise) or any other commission or similar fee in connection with any of
the Transactions.

 

2.25        No General Solicitation. The offer and sale of the Acquired
Interests to Purchaser is a privately negotiated transaction, and neither
Sellers nor any Person acting on behalf of Sellers has offered or sold any
Equity Securities of Sellers that is substantially similar to the Acquired
Interests or any other Equity Securities that might be integrated with the
issuance of the Acquired Interests by any form of general solicitation or
general advertising.

 

2.26        No Other Representations or Warranties. Except for the
representations and warranties contained in this Article II (including the
related Disclosure Schedule), neither of Sellers nor any Person acting on behalf
of either Seller, has made or makes any other express or implied representation
or warranty, either written or oral, on behalf of Sellers.

 

18

 

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Sellers as follows:

 

3.1          Authority; Execution and Delivery; and Enforceability. Purchaser
has all limited liability company power and authority to execute, deliver and
perform this Agreement and the Related Documents to which it is, or is specified
to be, a Party and to consummate the Transactions. Purchaser has duly executed
and delivered this Agreement, and this Agreement, when executed by the other
Party or Parties to the Agreement, constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance or
other similar Laws affecting the enforcement of creditors’ rights generally and
general equitable principles. When each other Related Document to which
Purchaser is, or will be a Party, has been duly executed and delivered by
Purchaser (assuming due authorization, execution and delivery by each other
Party or Parties thereto), such Related Document to which Purchaser is, or will
be a Party, will constitute a legal and binding obligation, enforceable against
it in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance or other similar Laws
affecting the enforcement of creditors’ rights generally and general equitable
principles.

 

3.2          No Conflicts; Consent; Certain Proceedings. As of the date hereof,
no consent, approval, license, Permit, Order, qualification, ratification,
waiver or authorization of, or registration, declaration, notice or filing with,
any Governmental Entity or any other Person is required for or in connection
with the execution and delivery by Purchaser of this Agreement and each other
Related Document to which it is a Party, and the consummation by Purchaser of
the Transactions, except for such consents, approval and waivers as have been
obtained prior to the Closing and are set forth in Schedule 3.2 (each a
“Purchaser Required Consent”). There is no pending Proceeding that has been
commenced against the Purchaser and that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, the
Transactions. To the Knowledge of Purchaser, no such Proceeding has been
threatened.

 

3.3          Brokers. No agent, broker, investment banker or other firm or
Person engaged by or acting on behalf of Purchaser is or shall be entitled to
any broker’s or finder’s fee of any type (whether cash, securities or otherwise)
or any other commission or similar fee in connection with any of the
Transactions.

 

19

 

 

3.4          Nature and Character of Purchaser and its Members. Purchaser is a
newly-formed Texas limited liability company organized for the purpose of
purchasing and holding the Acquired Interests and raising the proceeds necessary
to purchase the Acquired Interests by soliciting subscriptions from Persons to
purchase and hold membership interests in the Purchaser (“Purchaser Membership
Interests”). Purchaser represents, warrants and covenants that it is an
“accredited investor” as defined in Rule 501(a)(8) of Regulation D promulgated
under the Securities Act since (a) management of Purchaser has reasonable cause
to believe, after having made a reasonable factual inquiry, that each Person
subscribing for Purchaser Membership Interests (“Subscribing Person”) is (i) an
“accredited investor” within the meaning of Rule 501(a) of Regulation D and (ii)
is a sophisticated, well-informed investor who has a relationship with the
Purchaser or its principals, executive officers or managers evincing trust
between the parties and such Subscribing Person is acquiring the Purchaser
Membership Interests as the ultimate purchaser and not as an underwriter or
conduit to other beneficial owners or subsequent purchasers, and (b) no Person
subscribing for Purchaser Membership Interests is a current member of CEGP. No
Person acquiring Purchaser Membership Interests is (i) a “plan” (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) a “plan” that is
subject to the prohibited transaction provisions of Section 4975 of the Code
(such as an Individual Retirement Account or Keogh Plan) or (iii) an entity
whose assets are treated as “plan assets” under Section 3(42) of ERISA and any
regulations promulgated thereunder.

 

3.5          Compliance with Securities Laws. The Purchaser represents and
warrants that:

 

(a)          no registration under any applicable Securities Laws is required
for the offer and sale of interests in the Purchaser as a result of an exemption
under Section 4(2) of the Securities Act and Section 5.I. of the Texas
Securities Act and the applicable regulations promulgated under the Securities
Act and Texas Securities Act with respect to the offering of Purchaser
Membership Interests;

 

(b)          Purchaser has complied with all applicable Securities Laws in
soliciting subscriptions for interests in Purchaser, including (i) notifying any
Person acquiring Purchaser Membership Interests that such membership interests
have not been registered with the Commission and any applicable state securities
regulatory body and cannot be resold without registration or an available
exemption from registration and (ii) placing a legend on the certificate or
other document that evidences the membership interests stating that the
membership interests have not been registered under the Securities Act and
setting forth or referencing the restrictions on transferability and sale of the
membership interests;

 

(c)          the offer and sale of Purchaser Membership Interests has been
conducted without the use of any general solicitation or general advertising;
and

 

(d)          the offer and sale of the Purchaser Membership Interests has not
been made under circumstances that would cause the offer and sale of such
membership interests to be integrated with the offer and sale of the Acquired
Interests.

 

3.6          Access to Evaluation of Information Concerning the Sellers.
Purchaser has:

 

(a)          such knowledge, sophistication and experience in business,
financial and investment matters so as to be capable of evaluating the merits
and risks of purchasing the Acquired Interests;

 

(b)          made its own independent accounting, financial, legal, and tax
evaluation of the merits and risks of an investment in the Acquired Interests
and the consequences of this Agreement, the Related Documents and the
Transactions;

 

20

 

 

(c)          been given access to and an opportunity to examine such documents,
materials and information concerning the Seller Entities as Purchaser deems to
be necessary or advisable in order to reach an informed decision as to an
investment in Sellers, has carefully reviewed and understands these materials,
and has had answered to Purchaser’s full satisfaction any and all questions
regarding such information; and

 

(d)          has considered the suitability of the Acquired Interests as an
investment in light of its own circumstances and financial condition and
Purchaser is able to bear the risks associated with an investment in the
Acquired Interests.

 

3.7          Illiquidity of CEGP Interest and CELP Units. Purchaser understands
that (i) substantial restrictions will exist on transferability of the CEGP
Interest and the CELP Units under applicable Securities Laws, (ii) no market for
resale of the CEGP Interest exists or is expected to develop, (iii) Purchaser
may not be able to liquidate the CEGP Interest or the CELP Units, (iv) any
instrument representing the CEGP Interest and the CELP Units will bear legends
restricting the transfer thereof, and (v) the terms and conditions of the CEGP
LLC Agreement contain significant restrictions on the transfer of the CEGP
Interest. Purchaser understands that an investment in the CEGP Interest and the
CELP Units entails a very high degree of risk and understands fully the risks
associated with the operation of CEGP, CELP and its Subsidiaries and the
Purchaser’s investment in the Sellers.

 

3.8          Investment Intent. Purchaser is acquiring the Acquired Interests
for its own account for investment, and not with a view to any distribution,
resale, subdivision or fractionalization of any securities included in the
Acquired Interests. Purchaser has no agreement, written or oral, with any of its
members, or any members, directors or officers of CEGP, or any third party to
distribute, resell, subdivide or fractionalize any portion of the Acquired
Interests or any plans to enter into any contract, undertaking, agreement or
arrangement for any such distribution, resale, subdivision or fractionalization
of the Acquired Interests.

 

3.9          Regulation M Compliance. The Purchaser has not, and to the
Knowledge of Purchaser, no one acting on its behalf has (a) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of the Common Units in order to facilitate the sale or
resale of the CELP Units or Common Units, or (b) sold, bid for, purchased or
paid any compensation for soliciting purchases of any Common Units.

 

3.10        Undisclosed Principals or Agents. Purchaser intends to, and will,
complete the Transactions for its own account, and Purchaser is not acting as an
agent, broker or other intermediary or representative for any Person. Purchaser
does not have any voting agreement or similar arrangement with any of its
members, members of CEGP or any third party granting such party (a) the right to
vote or otherwise exercise control over any portion of the Acquired Interests or
(b) by which such Person is granting rights to vote any Membership Interest in
CEGP or any Common Units in CELP.

 

21

 

 

3.11        Available Funds. Purchaser has available, and will have available on
the Closing Date, cash in an aggregate amount sufficient to pay the Closing
Payment, the Management Payments, and the other payment obligations of Purchaser
under this Agreement, and to enable Purchaser to perform all of its obligations
hereunder and effect the Closing on the terms contemplated by this Agreement.
There is no restriction on the use of such cash for such purposes.

 

ARTICLE IV
SURVIVAL; INDEMNIFICATION; CERTAIN REMEDIES

 

4.1          Survival; Liability Absolute. The representations, warranties and
covenants of Sellers and Purchaser contained in this Agreement shall survive the
Closing for the periods set forth in this Section 4.1. All representations and
warranties set forth in this Agreement and all claims with respect thereto shall
terminate on the second anniversary of the Closing Date, except with respect to
(a) Sections 2.1 2.2, 2.3, 2.4, 2.12, 2.16, 2.19, 2.24, 3.1, 3.2, 3.3, 3.4, 3.5,
3.6, 3.7, 3.8, 3.9, and 3.10 (the “Fundamental Representations”), (b) any
intentional misrepresentations, and (c) fraud, which shall survive so long as
the statute of limitations applicable to matters set forth in the Fundamental
Representations and with respect to intentional misrepresentations or fraud
shall provide (giving effect to any extension or waiver thereof) plus sixty (60)
days. Any representation or warranty that would otherwise terminate in
accordance with this Section 4.1 shall continue to survive if a notice of a
claim asserted in good faith with reasonable specificity (to the extent known at
such time) shall have been timely given in writing under this Article IV with
respect to such claim on or prior to the applicable termination until such claim
has been satisfied or otherwise resolved as provided in this Article IV, but
only with respect to such claim. The liability of a Party for breaches of its
representations and warranties hereunder shall be absolute regardless of any
knowledge or investigation of any other Party. No Party may raise as a defense
to a claim for a breach of its representation or warranty hereunder that any
other Party knew or should have known about such breach.

 

4.2          Indemnification by CEGP. CEGP hereby agrees that from and after the
Closing it shall indemnify, defend and hold harmless Purchaser, its Affiliates
and their respective officers, directors, employees, agents, shareholders,
partners, members and their heirs, successors and permitted assigns, each in
their capacity as such (collectively, the “Purchaser Indemnified Parties”) from,
against and in respect of any damages, losses, charges, Liabilities, claims,
demands, actions, suits, proceedings, payments, judgments, settlements,
assessments, deficiencies, Taxes, interest, penalties, diminution in value and
costs and expenses, including fines and penalties (including reasonable
attorney’s fees and expenses) (each, a “Loss”) incurred by the Purchaser
Indemnified Parties, directly or indirectly, as a result of (i) any breach or
inaccuracy of a representation or warranty of CEGP contained herein, but solely
to the extent that such breach or inaccuracy relates to CEGP or its assets,
Contracts, Equity Securities, employees or business; or (ii) any breach of any
covenant or agreement of Sellers contained herein.

 

22

 

 

4.3          Indemnification by Purchaser. Purchaser hereby agrees that from and
after the Closing it shall indemnify, defend and hold harmless Seller, its
Affiliates and their respective directors, officers, stockholders, partners,
members and employees and their heirs, successors and permitted assigns, each in
their capacity as such (the “Seller Indemnified Parties”), from, against and in
respect of any Losses incurred by the Seller Indemnified Parties, directly or
indirectly, as a result of, in connection with or relating to (i) any breach or
inaccuracy of any representation or warranty made by Purchaser contained in this
Agreement, (ii) any breach of a covenant or agreement of Purchaser contained
herein; and (iii) any Purchaser Securities Law Violations.

 

4.4          Basket; Materiality.

 

(a)          CEGP shall have no liability for breaches of representations and
warranties under Section 4.2(i) until Purchaser Indemnified Parties’ aggregate
Losses for all such breaches exceeds $10,000, at which point Purchaser
Indemnified Parties may recover all such Losses, including the first $10,000.

 

(b)          For all purposes of the indemnities in this Article IV, including
determining whether there has been any misrepresentation or breach, and for
purposes of determining the amount of Losses resulting therefrom, the terms
“material”, “materiality”, “in all material respects”, “Material Adverse Effect”
or any term or phrase of similar import shall be disregarded when and if used in
any representation, warranty or covenant covered by this Article IV, it being
the understanding of the Parties that, for purposes of determining liability
under this Article IV, such representations, warranties and covenants shall be
read as if such terms and phrases were not included therein.

 

4.5          Third-Party Claim Indemnification Procedures.

 

(a)          In the event that any written claim or demand for which an
indemnifying Party (an “Indemnifying Party”) may have liability to any
Indemnified Party hereunder is asserted against or sought to be collected from
any Indemnified Party by a third Party (a “Third-Party Claim”), such Indemnified
Party shall, within twenty (20) days following such Indemnified Party’s receipt
of a Third-Party Claim, notify the Indemnifying Party in writing of such
Third-Party Claim, the amount or the estimated amount of damages sought
thereunder to the extent then ascertainable (which estimate shall not be
conclusive of the final amount of such Third-Party Claim), any other remedy
sought thereunder, any relevant time constraints relating thereto and, to the
extent practicable, any other material details pertaining thereto (a “Claim
Notice”); provided that the failure to give a timely Claim Notice shall affect
the rights of an Indemnified Party hereunder only to the extent that such
failure has a prejudicial effect on the defenses or other rights available to
the Indemnifying Party with respect to such Third-Party Claim. The Indemnifying
Party shall have thirty (30) days after receipt of the Claim Notice (the “Notice
Period”) to notify the Indemnified Party that it desires to defend the
Indemnified Party against such Third-Party Claim.

 

23

 

 

(b)          In the event that the Indemnifying Party notifies the Indemnified
Party within the Notice Period (the “Defense Notice”) that it desires to defend
the Indemnified Party against a Third-Party Claim, the Indemnifying Party shall
have the right to defend the Indemnified Party by appropriate Proceedings and
shall have the sole power to direct and control such defense at its expense
commencing upon delivery of the Defense Notice. The Indemnified Party may
participate in any such defense at its expense (which expense after the delivery
of the Defense Notice may not be claimed by the Indemnified Party as a Loss);
provided that such Indemnified Party shall be entitled to participate in any
such defense with separate counsel at the reasonable expense of the Indemnifying
Party if the Indemnifying Party and the Indemnified Party are both parties to
the proceedings and the representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them.
The Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, settle, compromise or offer to settle or compromise any
Third-Party Claim on a basis that would result in (i) a finding or admission of
a violation of Law by the Indemnified Party or any of its Affiliates or (ii) any
monetary Liability of the Indemnified Party that is not concurrently paid or
reimbursed by the Indemnifying Party.

 

(c)          If the Indemnifying Party elects not to defend the Indemnified
Party against a Third-Party Claim, the Indemnified Party shall have the right
but not the obligation to assume its own defense; it being understood that the
Indemnified Party’s right to indemnification for a Third-Party Claim shall not
be adversely affected by assuming the defense of such Third-Party Claim in such
circumstance. If the Indemnifying Party elects not to defend the Indemnified
Party against a Third-Party Claim, the Indemnified Party may settle the
Third-Party Claim without the prior written consent of the Indemnifying Party.

 

(d)          The Indemnified Party and the Indemnifying Party shall cooperate in
order to ensure the proper and adequate defense of a Third-Party Claim,
including by providing access to each other’s relevant business records and
other documents, and employees.

 

(e)          The Indemnified Party and the Indemnifying Party shall use
reasonable best efforts to avoid production of confidential information (in
accordance with the Confidentiality Agreement and consistent with applicable
Law), and to cause all communications among employees, counsel and others
representing any Party to a Third-Party Claim to be made so as to preserve any
applicable attorney-client or work-product privileges.

 

4.6          Direct Claims. If an Indemnified Party wishes to make a claim for
indemnification hereunder for a Loss that does not result from a Third-Party
Claim (a “Direct Claim”), the Indemnified Party shall notify the Indemnifying
Party in writing of such Direct Claim, the amount or the estimated amount of
damages sought thereunder to the extent then ascertainable (which estimate shall
not be conclusive of the final amount of such Direct Claim), any other remedy
sought thereunder, any relevant time constraints relating thereto and, to the
extent practicable, any other material details pertaining thereto. The
Indemnifying Party shall have a period of forty-five (45) days within which to
respond to such Direct Claim. If the Indemnifying Party rejects all or any part
of the Direct Claim, the Indemnified Party shall be free to seek enforcement of
its rights to indemnification under this Agreement with respect to such Direct
Claim.

 

24

 

 

4.7          Payments. The amounts payable pursuant to this Article IV (the
“Indemnification Amount”) shall be paid by wire transfer of immediately
available funds, in either case no later than thirty (30) Business Days
following any final determination of the Indemnification Amount and the
Indemnifying Party’s liability therefor. A “final determination” shall exist
when (i) the parties to the dispute have reached an agreement in writing, (ii) a
court of competent jurisdiction shall have entered a final and non-appealable
order or judgment or (iii) an arbitration or like panel shall have rendered a
final non-appealable determination with respect to disputes the parties have
agreed to submit thereto. In the event the Indemnifying Party fails to pay
timely any Indemnification Amount as provided in the first sentence of this
Section 4.7, any amount payable shall accrue interest from and including the
date of final determination of the Indemnification Amount to the date such
payment has been made at a rate per annum equal to fifteen percent (15%) per
annum. Such interest shall be calculated daily on the basis of a 360-day year
and the actual number of days elapsed, without compounding. In the event that
any Purchaser Indemnified Party is entitled to payment from CEGP under an
indemnity claim made under Section 4.2, and such payment is not timely paid in
full in accordance with this Section 4.7, then, at Purchaser’s option and in
addition to any other remedies available to Purchaser, Purchaser may, by written
notice to CEGP, elect to take all or any part of such payment from the Holdback
Amount.

 

4.8          Characterization of Indemnification Payments. All payments made by
an Indemnifying Party to an Indemnified Party in respect of any claim pursuant
to Sections 4.2 or 4.3 shall be treated as adjustments to the Final Purchase
Price for Tax purposes, unless otherwise required by Law.

 

ARTICLE V
OTHER AGREEMENTS BY THE PARTIES

 

5.1          Resignations and Post-Closing Make-Up of CEGP Board of Directors
and Officers of CEGP.

 

(a)          Sellers shall deliver to Purchaser written resignations, effective
as of the Closing Date, of the officers and directors of CEGP set forth on
Schedule 5.1(a) effective as of the Closing.

 

(b)          The members of CEGP shall, by written consent dated as of the
Closing Date, reconstitute the Board of Directors with those members designated
on Schedule 5.1(b) and appoint G. Thomas Graves III as Chairman of the Board of
Directors of CEGP.

 

(c)          The Board of Directors of CEGP shall hold a meeting immediately
after the Closing to appoint John L. Denman, Jr. as Chief Executive Officer and
President of CEGP. Ian T. Bothwell shall continue to serve as Executive Vice
President and Chief Financial Officer of the Company after the Closing in
accordance with the terms of his employment agreement.

 

25

 

 

5.2          Governmental Approvals and Consents. Each Party shall, as promptly
as possible, make, or cause or be made, all filings and submissions required
under any Law applicable to such Party or any of its Affiliates, the Parties
acknowledging that (a) CELP is required to file a Current Report on Form 8-K
within four (4) Business Days after the execution of this Agreement with the
Commission and Purchaser agrees to provide such information as legal counsel to
Sellers believes is required by Regulation S-K for disclosure in such Current
Report and (b) Purchaser is required to file with the Commission a Schedule 13D
within ten (10) days after the Closing, and Sellers agree to provide such
information as legal counsel to Purchaser reasonably requests in connection
therewith.

 

5.3          Public Announcements. Except for the filing of the Current Report
and the Schedule 13D referenced in Section 5.2 with the Commission, unless
otherwise required by applicable Law (based upon the reasonable advice of
counsel), no Party shall make any public announcements in respect of this
Agreement or the Transactions or otherwise communicate with any news media
without the prior written consent of the other Party (which consent shall not be
unreasonably withheld or delayed), and the Parties shall cooperate as to timing
and contents of any such announcement.

 

5.4          Confidentiality. The terms and conditions of that certain
Confidentiality Agreement dated July 17, 2013 by and between JLD Services, LP,
an Affiliate of the Purchaser, and CEGP (the “Confidentiality Agreement”) are
hereby incorporated herein by reference and shall continue in full force and
effect until the Closing, at which time the Confidentiality Agreement and the
obligations of the Purchaser and Sellers under this Section 5.4 shall terminate.
If this Agreement is, for any reason, terminated prior to the Closing, then the
Confidentiality Agreement shall continue in full force and effect in accordance
with its terms.

 

5.5          Closing Conditions. Each Party hereto shall use commercially
reasonable efforts to take such actions as are necessary to expeditiously
satisfy the closing conditions set forth in Article VI hereof.

 

5.6          Use of Purchase Price.

 

(a)          Purchaser and Sellers acknowledge and agree that the Purchase Price
will be used (i) for general working capital as required by CEGP, CELP and
Regional; and (ii) for those items set forth on Schedule 5.7.

 

(b)          Purchaser and Sellers acknowledge and agree that all of the
proceeds received by CEGP from the sale of the CEGP Interest and not otherwise
used to pay the items set forth in Schedule 5.7 will be funded to CELP to fund
the ongoing business needs of CELP and its Subsidiaries. Any contribution of
funds from CEGP to CELP will be structured as a loan pursuant to the terms of
the existing Intercompany Note between CEGP and CELP.

 

5.7          Release of Claims. Purchaser has agreed to cause CEGP to pay
certain amounts to each of Messrs. Imad K. Anbouba, Carter R. Montgomery and Ian
T. Bothwell, as set forth on Schedule 5.7 opposite each such person’s name (the
“Management Payments”), as promptly as practicable following the Closing in
immediately available funds by wire transfer to accounts designated by each such
person (net of any withholding obligations under applicable law). As
consideration for such payments, each of such Persons have agreed to execute a
Release of Claims, in substantially the form attached as Exhibit E, and deliver
such Release of Claims to Purchaser at Closing.

 

26

 

 

5.8          Transfer Restrictions. Purchaser agrees to the transfer
restrictions set forth in the CEGP Company Agreement with respect to the CEGP
Interest and the imprinting, so long as required by any applicable Securities
Laws, of a legend on any of the Acquired Interests in accordance with, and
pursuant to, the Sellers’ Charter Documents or applicable Securities Laws.

 

ARTICLE VI
CLOSING CONDITIONS

 

6.1          Conditions to Obligations of All Parties. The obligations of each
Party to consummate the Transactions shall be subject to the fulfillment, at or
prior to the Closing, of each of the following conditions:

 

(a)          No Governmental Entity shall have enacted, issued, promulgated,
enforced or entered any Order which is in effect and has the effect of making
the Transactions illegal, otherwise restraining or prohibiting consummation of
the Transactions or causing any of the Transactions to be rescinded following
completion hereof.

 

(b)          Sellers shall have received all Seller Required Consents referred
to in Section 2.3, and Purchaser shall have received all Purchaser Required
Consents referred to in Section 3.2, in each case, in form and substance
reasonably satisfactory to Purchaser and Sellers, and no such consent,
authorization, order and approval shall have been revoked.

 

6.2          Conditions to Obligations of Purchaser. The obligations of
Purchaser to consummate the Transactions shall be subject to the fulfillment or
Purchaser’s waiver, at or prior to Closing, of each of the following conditions:

 

(a)          The representations and warranties of Sellers contained in
Article II shall be true and correct in all respects as of the Closing Date
except where the failure of such representation and warranties to be true and
correct would not have a Material Adverse Effect;

 

(b)          Sellers shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the Related Documents to be performed or complied with by
it prior to or on the Closing Date;

 

(c)          Sellers shall have delivered to Purchaser, or caused to be
delivered to Purchaser, each of the following documents, duly executed by each
Seller or both Sellers, as the case may be, and any other Person required to
execute any of such documents:

 

(i)          Certificates evidencing the CEGP Interest in the name of Purchaser,
free and clear of Encumbrances except for restrictions on transfer provided
herein, in CEGP’s Charter Documents or under the Securities Act and applicable
state securities laws;

 

27

 

 

(ii)         Certificates evidencing the CELP Units in the name of Purchaser,
free and clear of Encumbrances except for restrictions on transfer provided
herein, in CELP’s Charter Documents or under applicable Securities Laws;

 

(iii)        The Amended CEGP LLC Agreement executed by all members of CEGP;

 

(iv)        The Amended CELP LP Agreement executed by CEGP.

 

(v)         The Amended Registration Rights Agreement executed by all parties
thereto (other than Purchaser);

 

(vi)        The Warrants issued in the names of the Warrant Purchasers executed
by CELP;

 

(vii)       The Release of Claims of each individual listed on Schedule 5.7;

 

(viii)      All Seller Required Consents as listed on Schedule 2.3;

 

(ix)         Letters of resignation of each officer and director of CEGP listed
on Schedule 5.1(a);

 

(x)          Copies of minutes of the meeting of members of CEGP, certified by
the Secretary of CEGP, evidencing the approval of (i) the issuance of the CEGP
Interest, (ii) the unanimous approval of the Amended CEGP LLC Agreement, and
(iii) recommending that the limited partners of CELP approve the Amended CELP LP
Agreement;

 

(xi)         The written consent of the members of CEGP taking the actions
specified in Section 5.1(b); and

 

(xii)        Copies of the written consent of the limited partners of CELP,
certified by the Secretary of CEGP (acting in its capacity as general partner of
CELP), approving the Amended CELP LP Agreement, accompanied by the written
opinion of Sellers’ counsel, Shackelford, Melton & McKinley, LLP, in the form
attached hereto as Exhibit F.

 

(d)          Purchaser shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of CEGP certifying on CEGP’s behalf and
in CEGP’s capacity as General Partner of CELP, that each of the conditions set
forth in Section 6.2(a) and Section 6.2(b) have been satisfied;

 

(e)          Purchaser shall have received a certificate of the Secretary of
CEGP certifying that attached thereto are (i) true and complete copies of all
resolutions adopted by the board of directors of CEGP authorizing the execution,
delivery and performance of this Agreement and the Related Documents and the
consummation of the Transactions and that all resolutions are in full force and
effect and are all the resolutions adopted in connection with the Transactions;
(ii) attaching good standing and existence certificates of each Seller Entity in
each State of formation and each jurisdiction in which it conducts business; and

 

28

 

 

(f)          Purchaser shall have received a certificate of the Secretary of
CEGP certifying the names and signatures of the officers of CEGP authorized to
sign this Agreement, the Related Documents and the other documents to be
delivered hereunder and thereunder.

 

6.3          Conditions to Obligations of Sellers. The obligations of Sellers to
consummate the Transactions shall be subject to the fulfillment or Sellers’
waiver, at or prior to the Closing, of each of the following conditions:

 

(a)          The representations and warranties of Purchaser contained in
Article III shall be true and correct in all respects as of the Closing Date
except where the failure of such representation and warranties to be true and
correct would not have a Material Adverse Effect;

 

(b)          Purchaser shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the Related Documents to be performed or complied with by
it prior to or on the Closing Date;

 

(c)          Purchaser shall have delivered to CEGP and CELP the allocated
portion of the Closing Payment, as set forth on Schedule 1.2 in immediately
available funds pursuant to wire transfer instructions provided by CEGP and CELP
at least three (3) Business Days prior to the Closing Date;

 

(d)          The Warrant Purchasers shall have delivered the purchase price for
the Warrants set forth therein to CELP;

 

(e)          Purchaser shall have delivered on behalf of CEGP to each Person set
forth on Schedule 5.7 the Management Payment to which he is entitled according
to Schedule 5.7, in immediately available funds pursuant to wire transfer
instructions provided by such Person at least three (3) Business Days prior to
the Closing Date;

 

(f)          Purchaser shall have delivered to Sellers, or caused to be
delivered to Sellers, each of the following documents, duly executed by the
applicable Persons:

 

(i)          All Purchaser Required Consents as listed on Schedule 3.2;

 

(ii)         The Amended Registration Rights Agreement executed by Purchaser;

 

(iii)        The Warrants executed by the Warrant Purchasers;

 

(g)          Sellers shall have received certificates, dated the Closing Date
and signed by a duly authorized officer of Purchaser, that each of the
conditions set forth in Section 6.3(a) and Section 6.3(b) have been satisfied;

 



29

 

 



 

(h)          Sellers shall have received a certificate of the Secretary of
Purchaser certifying that attached thereto are true and complete copies of all
resolutions adopted by the managers of Purchaser authorizing the execution,
delivery and performance of this Agreement and the Related Documents and the
consummation of the Transactions and that all resolutions are in full force and
effect and are all the resolutions adopted in connection with the Transactions;
and

 

(i)          Sellers shall have received a certificate of the Secretary of
Purchaser certifying the names and signatures of the officers of Purchaser
authorized to sign this Agreement, the Related Documents and the other documents
to be delivered hereunder and thereunder.

 

ARTICLE VII
GENERAL PROVISIONS

 

7.1           Assignment. This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by any Party hereto (including
by operation of law in connection with a merger or consolidation) without the
prior written consent of (i) Purchaser, in the case of any attempted assignment
by any Seller, or (ii) Sellers, in the case of any attempted assignment by
Purchaser. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
assigns. Any attempted assignment in violation of this Section 7.1 shall be
void.

 

7.2           No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties, the Seller Indemnified Parties, the Purchaser
Indemnified Parties and their permitted assigns, and nothing herein expressed or
implied shall give or be construed to give to any Person, other than such
Persons, any legal or equitable rights hereunder.

 

7.3           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by commercial
messenger or courier service, or mailed by registered or certified mail (return
receipt requested) or sent via facsimile (with acknowledgment of complete
transmission) or sent via email (with acknowledgement of receipt) to the parties
hereto at the following addresses (or at such other address for a party as shall
be specified by like notice); provided, however, that notices sent by mail will
not be deemed given until received:

 

(i)if to Purchaser, to:

 

4809 Cole Avenue

Suite 108

Dallas, Texas 75205

Attention: John L. Denman, Jr.

Facsimile: 214-528-3647

E-mail: jdenman@legacyoperating.com

 

30

 

 

 

with a copy (which shall not constitute notice) to:

 

Gardere Wynne Sewell LLP

1000 Louisiana, Suite 3400

Houston, Texas 77002

Attention: Greg Meeks

Facsimile: 713-276-6857

E-mail:  gmeeks@gardere.com

 

and a copy to:

 

Gardere Wynne Sewell LLP

1000 Louisiana, Suite 3400

Houston, Texas 77002

Attention: Alexander C. Chae

Facsimile: 713-276-5539

E-mail:  achae@gardere.com

 

(ii)if to either Seller, to:

 

Central Energy GP LLC

8150 North Central Expressway, Suite 1525

Dallas, TX 75206

Attention: Chief Executive Officer

Facsimile: (214) 360-7486

E-mail: ianbouba@centralenergylp.com

 

with a copy (which shall not constitute notice) to:

 

Shackelford, Melton &McKinley, LLP

3333 Lee Parkway, 10th Floor

Dallas, TX 75219

Attention: Phil Whitcomb

Phone: (214) 780-1311

Facsimile: (214) 780-1401

E-mail:  pwhitcomb@shacklaw.net

 

7.4           Headings. The headings contained in this Agreement, in any Exhibit
or Schedule hereto, in the Disclosure Schedule and in the table of contents to
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

7.5           Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other Party. The execution and delivery
of this Agreement by any Party may be evidenced by facsimile or email delivered
in portable document file (.pdf) format (with originals sent via overnight
courier), which shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

31

 

  

7.6           Entire Agreement. This Agreement, together with all Exhibits,
Schedules and the Disclosure Schedule, contains the entire agreement and
understanding between the Parties with respect to the Transactions and
supersedes all prior agreements, including the Letter of Intent dated August 16,
2013 by and between JLD Services, LP and CEGP (effective as of August 19, 2013),
and understandings relating to the Transactions. No Party shall be liable or
bound to any other Party in any manner by any representations, warranties,
covenants or agreements relating to such subject matter except as specifically
set forth herein.

 

7.7           Amendments and Waivers. This Agreement may not be amended,
modified or supplemented except by a writing signed by all Parties. Sellers, on
the one hand, or Purchaser, on the other hand, may waive compliance in writing
with regard to any term or provision of this Agreement that the other Party was
or is obligated to comply with or perform. No waiver of, or consent to a change
in, any of the provisions of this Agreement shall be deemed or shall constitute
a waiver of, or consent to a change in, other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided. Subject to the other provisions hereof, no failure on the
part of any Party to this Agreement to exercise and no delay in exercising any
right hereunder will operate as a waiver thereof, nor will any single or partial
exercise by any Party hereto of any right hereunder preclude any other or
further right of exercise thereof or the exercise of any other right.

 

7.8           Severability. It is the desire and intent of the Parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the Laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, unless
the severance of any such provision from the remainder of this Agreement would
change the economic substance of the Agreement as a whole in a manner that is
materially adverse to any Party (and such change is not waived in writing by
such affected Person). Notwithstanding the foregoing, if such provision could be
more narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction. To the
extent permitted by Law, the Parties waive any provision of Law that renders any
provision hereof prohibited or unenforceable in any respect.

 

7.9           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal Laws of the State of Texas applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State. Each of the Parties to this
Agreement consents to personal jurisdiction for any equitable action sought in
the courts of the State of Texas, County of Dallas, or, if it has or can acquire
jurisdiction, in the United States District Court for the Northern District of
Texas.

 

32

 

 

7.10         Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including fees and disbursements of counsel, financial advisors
and accountants, incurred in connection with the preparation and execution of
this Agreement, or any amendment or waiver hereof, and the transactions
contemplated hereby shall be paid by the Party incurring such costs and
expenses.

 

7.11         Agreement to Arbitrate.

 

(a)          Arbitration. The procedures for discussion, negotiation and
arbitration set forth in this Section 7.11 shall be the final, binding and
exclusive means to resolve, and shall apply to all disputes, controversies or
claims (whether in contract, tort or otherwise) that may rise out of or relate
to, or arise under or in connection with: (a) this Agreement, or (b) the
transactions contemplated hereby or thereby, including all actions taken in
furtherance of the transactions contemplated hereby or thereby on or prior to
the date hereof. Each Party agrees on behalf of itself that the procedures set
forth in this Section 7.11 shall be the final, binding and exclusive remedy in
connection with any dispute, controversy or claim relating to any of the
foregoing matters and irrevocably waives any right to commence any Proceeding in
or before any Governmental Entity, except as expressly provided in Section
7.11(g)(ii) and except to the extent provided under the Federal Arbitration Act
in the case of judicial review of arbitration results or awards. Each Party on
behalf of itself and each member of its respective Group irrevocably waives any
right to any trial by jury with respect to any dispute, controversy or claim
covered by this Section 7.11.

 

(b)          Escalation.

 

(i)          It is the intent of the Parties to use their respective reasonable
best efforts to resolve expeditiously any dispute, controversy or claim between
or among them with respect to the matters covered by this Section 7.11 that may
arise from time to time on a mutually acceptable negotiated basis. In
furtherance of the foregoing, any Party involved in a dispute, controversy or
claim may deliver a notice (an “Escalation Notice”) demanding an in-person
meeting involving representatives of the Parties at a senior level of management
(or if the Parties agree, of the appropriate business function or division
within such entity) who have not previously been directly engaged in asserting
or responding to the dispute. A copy of any such Escalation Notice shall be
delivered addressed to each Party involved in the dispute, controversy or claim
(which copy shall state that it is an Escalation Notice pursuant to this
Agreement). Any agenda, location or procedures for such discussions or
negotiations between the Parties may be established by agreement of the Parties
from time to time; provided, however, that the Parties shall use their
reasonable best efforts to meet within 20 days of the Escalation Notice.

 

33

 

 

(ii)         Following delivery of an Escalation Notice, the Parties shall
undertake good faith, diligent efforts to negotiate a commercially reasonable
resolution of the dispute, controversy or claim. The Parties may, by mutual
consent, retain a mediator to aid the Parties in their discussions and
negotiations by informally providing advice to Parties. Any opinion expressed by
the mediator shall be strictly advisory and shall not be binding on the Parties,
nor shall any opinion expressed by the mediator be admissible in any arbitration
proceedings. The mediator may be chosen from a list of mediators previously
selected by the Parties or by other agreement of the Parties. Costs of the
mediation shall be borne equally by the Parties involved in the matter, except
that each Party shall be responsible for its own expenses. Mediation is not a
prerequisite to an Arbitration Demand Notice under Section 7.11(c).

 

(c)          Demand for Arbitration.

 

(i)          At any time following 60 days after the date of an Escalation
Notice (the “Arbitration Demand Date”), any Party involved in the dispute,
controversy or claim (regardless of whether such Party delivered the Escalation
Notice) may deliver a notice demanding arbitration of such dispute, controversy
or claim (an “Arbitration Demand Notice”). Delivery of an Escalation Notice by a
Party shall be a prerequisite to delivery of an Arbitration Demand Notice by
either Party, provided, however, that in the event that any Party shall deliver
an Arbitration Demand Notice to another Party, such other Party may itself
deliver an Arbitration Demand Notice to such first Party with respect to any
related dispute, controversy or claim with respect to which the Applicable
Deadline has not passed without the requirement of delivering an Escalation
Notice. No Party may assert that the failure to resolve any matter during any
prior discussions or negotiations, the course of conduct during such prior
discussions or negotiations, or the failure to agree on a mutually acceptable
time, agenda, location or procedures for a meeting is a prerequisite to an
Arbitration Demand Notice under this Section 7.11(c). In the event that any
Party delivers an Arbitration Demand Notice with respect to any dispute,
controversy or claim that is the subject of any then pending arbitration
proceeding or of a previously delivered Arbitration Demand Notice, all such
disputes, controversies and claims shall be resolved in the arbitration
proceeding for which an Arbitration Demand Notice was first delivered unless the
arbitrators in their sole discretion determine that it is impracticable or
otherwise inadvisable to do so.

 

(ii)         Any Arbitration Demand Notice may be given until the date that is
two years after the later the occurrence of the act or event giving rise to the
underlying claim or the date on which such act or event was, or should have
been, in the exercise of reasonable due diligence, discovered by the Party
asserting the claim (as applicable and as it may in a particular case be
specifically extended by the Parties in writing, the “Applicable Deadline”). Any
discussions, negotiations or mediations between the Parties pursuant to this
Agreement or otherwise will not toll the Applicable Deadline unless expressly
agreed in writing by the Parties. Each of the Parties agrees that if an
Arbitration Demand Notice with respect to a dispute, controversy or claim is not
given prior to the expiration of the Applicable Deadline, as between or among
the Parties, such dispute, controversy or claim will be barred. Subject to
Section 7.11(g)(ii) and Section 7.9, upon delivery of an Arbitration Demand
Notice pursuant to Section 7.11(c)(i) prior to the Applicable Deadline, the
dispute, controversy or claim, and all substantive and procedural issues related
thereto, shall be decided by the sole arbitrator in accordance with this Section
7.11.

 

34

 

 

(d)          Arbitrator.

 

(i)          The Party delivering the Arbitration Demand Notice shall notify the
American Arbitration Association (“AAA”) and the other Parties in writing
describing in reasonable detail the nature of the dispute. Within 20 days of the
date of the Arbitration Demand Notice, the Parties to the dispute shall select
one sole arbitrator from the members of a panel of arbitrators of the AAA. The
members of a panel of arbitrators of the AAA, and such sole arbitrator, shall be
disinterested with respect to each of the Parties and shall be experienced in
complex commercial arbitration with a substantial understanding of the oil and
gas industry and master limited partnerships. In the event that the Parties are
unable to agree on the selection of the sole arbitrator, the AAA shall select
the sole arbitrator, within 45 days of the date of the Arbitration Demand
Notice.

 

(ii)         The arbitrator will set a time for the hearing of the matter which
will commence no later than 180 days after the date of appointment of the sole
arbitrator and which hearing will be no longer than 30 days (unless in the
judgment of the arbitrator the matter is unusually complex and sophisticated and
thereby requires a longer time, in which event such hearing shall be no longer
than 90 days). The final decision of such arbitrator will be rendered in writing
to the Parties not later than 60 days after the last day of the hearing, unless
otherwise agreed by the Parties in writing.

 

(iii)        The place of any arbitration hereunder will be Dallas, Texas and
the language of any arbitration hereunder will be English. Unless otherwise
agreed by the Parties, the arbitration hearing shall be conducted on consecutive
days.

 

(e)          Hearings. Within the time period specified in Section 7.11(d)(ii),
the matter shall be presented to the arbitrator at a hearing by means of written
submissions of memoranda and verified witness statements, filed simultaneously,
and responses, if necessary in the judgment of the arbitrator or both of the
Parties. If the arbitrator deems it to be essential to a fair resolution of the
dispute, live cross-examination or direct examination may be permitted, but is
not generally contemplated to be necessary. The arbitrator shall actively manage
the arbitration with a view to achieving a just, speedy and cost-effective
resolution of the dispute, claim or controversy. The arbitrator may, in its
discretion, set time and other limits on the presentation of each Party's case,
its memoranda or other submissions, and may refuse to receive any proffered
evidence, which the arbitrator, in its discretion, find to be cumulative,
unnecessary, irrelevant or of low probative nature. Any arbitration hereunder
shall be conducted in accordance with the Commercial Arbitration Rules of the
AAA (the “Rules”) in effect on the date the notice of Arbitration Demand Notice
is served. The decision of the arbitrator will be final and binding on the
Parties, and judgment thereon may be bad and will be enforceable in any court
having jurisdiction over the Parties. Arbitration awards will bear interest at
an annual rate of the then-prevailing prime rate plus 2% per annum, subject to
any maximum amount permitted by applicable law. To the extent that the
provisions of this Agreement and the Rules conflict, the provisions of this
Agreement shall govern.

 

35

 

 

(f)          Discovery and Certain Other Matters.

 

(i)          Any Party involved in a dispute, controversy or claim subject to
this Section 7.11 may request document production from the other Party or
Parties of specific and expressly relevant documents, with the reasonable
expenses of the producing Party incurred in such production paid by the
requesting Party in accordance with the Rules. Disputes concerning the scope of
document production and enforcement of the document production requests will be
determined by written agreement of the Parties involved in the applicable
dispute or, failing such agreement, will be referred to the arbitrator for
resolution. All discovery requests will be subject to the Parties' rights to
claim any applicable privilege. The arbitrator will adopt procedures to protect
the proprietary rights of the Parties and to maintain the confidential treatment
of the arbitration proceedings (except as may be required by law). Subject to
the foregoing, the arbitrator shall have the power to issue subpoenas to compel
the production of documents relevant to the dispute, controversy or claim.

 

(ii)         The arbitrator shall have full power and authority to determine
issues of arbitrability but shall otherwise be limited to interpreting or
construing the applicable provisions of this Agreement and will have no
authority or power to limit, expand, alter, amend, modify, revoke or suspend any
condition or provision of this Agreement; it being understood, however, that the
arbitrator will have full authority to implement the provisions of this
Agreement and to fashion appropriate remedies for breaches of this Agreement
(including interim or permanent injunctive relief); provided, that the
arbitrator shall not have (i) any authority in excess of the authority a court
having jurisdiction over the Parties and the controversy or dispute would have
absent these arbitration provisions or (ii) any right or power to award punitive
or treble damages. It is the intention of the Parties that in rendering a
decision the arbitrator gives effect to the applicable provisions of this
Agreement and follows applicable law (it being understood and agreed that this
sentence shall not give rise to a right of judicial review of the arbitrator’s
award).

 

(iii)        If a Party fails or refuses to appear at and participate in an
arbitration hearing after due notice, the arbitrator may hear and determine the
controversy upon evidence produced by the appearing Party.

 

(iv)        Arbitration costs will be borne equally by each Party involved in
the matter, and each Party will be responsible for its own attorneys' fees and
other costs and expenses, including the costs of witnesses selected by such
Party.

 

(g)          Certain Additional Matters.

 

36

 

 

(i)          Any arbitration award shall be a bare award limited to a holding
for or against a Party and shall be without findings as to facts, issues or
conclusions of law (including with respect to any matters relating to the
validity or infringement of patents or patent applications) and shall be without
a statement of the reasoning on which the award rests, but must be in adequate
form so that a judgment of a court may be entered thereupon. Judgment upon any
arbitration award hereunder may be entered in any court having jurisdiction
thereof.

 

(ii)         Prior to the time at which the arbitrator has been appointed
pursuant to Section 7.11(d), any Party may seek one or more temporary
restraining orders in a court of competent jurisdiction if necessary in order to
preserve and protect the status quo. Neither the request for, nor grant or
denial of, any such temporary restraining order shall be deemed a waiver of the
obligation to arbitrate as set forth herein and the arbitrator may dissolve,
continue or modify any such order. Any such temporary restraining order shall
remain in effect until the first to occur of the expiration of the order in
accordance with its terms or the dissolution thereof by the arbitrator.

 

(iii)        Except as required by law, the Parties shall hold, and shall cause
their respective officers, directors, employees, agents and other
representatives to hold, the existence, content and result of mediation or
arbitration in confidence and except as may be required in order to enforce any
award. Each of the Parties shall request that any mediator or arbitrator comply
with such confidentiality requirement.

 

(h)          Continuity of Service and Performance. Unless otherwise agreed in
writing, the Parties will continue to provide service and honor all other
commitments under this Agreement, during the course of the dispute resolution
procedures pursuant to this Section 7.11 with respect to all matters not subject
to such dispute, controversy or claim.

 

(i)          Law Governing Arbitration Procedures. The interpretation of the
provisions of this Section 7.11, only insofar as they relate to the agreement to
arbitrate and any procedures pursuant thereto, shall be governed by the Rules.
In all other respects, the interpretation of this Agreement shall be governed as
set forth in Section 7.9.

 

ARTICLE VIII
DEFINED TERMS; RULES OF CONSTRUCTION

 

8.1           Defined Terms. Capitalized terms used herein but not defined have
the respective meanings given to such terms below.

 

“AAA” has the meaning set forth in Section 7.11(d)(i).

 

“Acquired Interests” has the meaning set forth in Section 1.1.

 

“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person. For the purposes of this definition,
“control,” when used with respect to any specified Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract, or otherwise, and the terms “controlling” and
“controlled” have correlative meanings; provided that, “control” shall be deemed
to exist by virtue of the direct or indirect ownership of fifty percent (50%) or
more of the equity interests of such specified Person.

 

37

 

 

“Agreement” means this Purchase and Sale Agreement together with the Exhibits,
Schedules and the Disclosure Schedule hereto.

 

“Amended CEGP LLC Agreement” means the Third Amended and Restated Limited
Liability Company Agreement of CEGP LLC, in substantially the form attached
hereto as Exhibit A.

 

“Amended CELP LP Agreement” means the Third Amended and Restated Limited
Partnership Agreement of CELP, in substantially the form attached hereto as
Exhibit B.

 

“Amended Registration Rights Agreement” means the Amended and Restated
Registration Rights Agreement by and among CELP and the members of CEGP in
substantially the form attached hereto as Exhibit C.

 

“Applicable Deadline” has the meaning set forth in Section 7.11(c)(ii).

 

“Arbitration Demand Date” has the meaning set forth in Section 7.11(c)(i).

 

“Arbitration Demand Notice” has the meaning set forth in Section 7.11(c)(i).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in Dallas, Texas are not required to be open.

 

“CEGP” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“CEGP Interests” has the meaning set forth in the Recitals.

 

“CEGP LLC Agreement” means that certain Second Amended and Restated Limited
Liability Company Agreement of CEGP dated April 12, 2011.

 

“CELP” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“CELP Partnership Agreement” means that certain Second Amended and Restated
Agreement of Limited partnership of CELP dated as of April 12, 2011, as amended.

 

“CELP SEC Reports” has the meaning set forth in Section 2.6(a).

 

“CELP Units” has the meaning set forth in the Recitals.

 

“Charter Documents” means, with respect to a Person, the organizational
documents that govern such Person pursuant to its jurisdiction of formation or
organization, including as applicable, certificates or articles of
incorporation, certificates or articles of formation, bylaws, limited liability
company operating agreements, regulations, partnership or limited partnership
agreements, and similar instruments.

 

38

 

  

“Claim Notice” has the meaning set forth in Section 4.5(a).

 

“Closing” has the meaning set forth in Section 1.3.

 

“Closing Agreement” has the meaning set forth in Section 2.16(k).

 

“Closing Date” has the meaning set forth in Section 1.3.

 

“Closing Payment” has the meaning set forth in Section 1.2.

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended

 

“Code” means the Internal Revenue Code of 1986, as amended and the rules and
regulations promulgated thereunder.

 

“Commercially Reasonable Efforts” means efforts which would be reasonably within
the contemplation of a Person in the position of a Party at the date hereof and
which do not require the performing Party which is acting in good faith to take
any extraordinary action or expend any funds or assume any liabilities other
than expenditures and liabilities which are customary and reasonable in
transactions of the kind and nature contemplated by this Agreement.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Units” means an interest representing a fractional part of the
partnership interests of all limited partners and assignees of CELP and having
the rights and obligations specified with respect to Common Units in the CELP
Partnership Agreement.

 

“Confidentiality Agreement” has the meaning set forth in Section 5.4.

 

“Contract” means any contract, agreement, license, lease, franchise, purchase
order, bid, commitment, option, guaranty, letter of credit, warranty, loan,
evidence of indebtedness, mortgage, bond, indenture, security agreement or any
other legally binding contract, agreement, commitment, undertaking or
arrangement of any kind.

 

“Defense Notice” has the meaning set forth in Section 4.5(b).

 

“Direct Claim” has the meaning set forth in Section 4.6.

 

“Disclosure Schedule” has he meaning set forth in Article II.

 

“Easements” means the easements, licenses, rights-of-way, servitudes, permits,
surface use agreements and other surface rights and other interests in land used
or useful in, or otherwise affecting, the ownership or operation of the Seller
Entities’ assets.

 

39

 

 

“Encumbrance” means any lien, encumbrance, claim, charge, security interest,
option, warrant, pledge, mortgage, hypothecation, device or arrangement,
possessory interest, covenant, condition, restriction, reservation, or other
encumbrance of any nature whatsoever other than the transfer restrictions set
forth in the CEGP LLC Agreement, whether imposed by agreement, understanding,
Law, equity or otherwise.

 

“Environmental Condition” means the presence or Release to the environment of
Hazardous Substances, including any migration of Hazardous Substances through
air, soil or groundwater, regardless of when such presence or Release occurred
or is discovered.

 

“Environmental Law” means any Law or Order relating to the environment,
wildlife, natural resources, health and safety, Hazardous Substances, industrial
hygiene, pollution or the environmental conditions on, under, or about any real
property owned, leased or operated at any time by each of the Seller Entities,
including soil, groundwater and indoor and ambient air conditions, surface
water, groundwater, land, surface and subsurface strata including without
limitation, laws relating to Releases or threatened Releases of Hazardous
Substances thereon or therefrom and Laws relating to the manufacture,
processing, distribution, use, treatment, storage, Release, transport, disposal
or handling of Hazardous Substances, or the reporting or remediation of
environmental defects (including those relating to the presence, use,
production, generation, handling, transportation, treatment, storage disposal,
distribution, emission, labeling, testing, processing, discharge, release,
remediation, threatened release, control, or cleanup of any Hazardous
Substances), including but not limited to: the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; the
Superfund Amendments and Reauthorization Act of 1986; the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. § 1471 et seq.; the Toxic
Substances Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act,
33 U.S.C. § 2701 et seq.; the Emergency Planning and Community Right to Know
Act, 42 U.S.C. § 11001 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f
through 300j; the Rivers and Harbors Act of 1899; the Hazardous and Solid Waste
Amendments Act of 1984; and the Occupational Safety and Health Act , 29 U.S.C. §
651 et seq.; the Surface Mining Control and Reclamation Act of 1977, 30 U.S.C. §
1201 et seq.; and any other Law whose purpose is to conserve or protect human
health, wildlife or natural resources as any of the foregoing may be amended
from time to time.

 

“Environmental Permits” has the meaning set forth in Section 2.23(a).

 

“Equity Securities” means shares of stock of a corporation, membership interest
of a limited liability company, partnership interest in a partnership (general
or limited) or any other interest in the equity ownership of another Person, or
securities exchangeable or convertible into any of the foregoing, or any option
or warrant to acquire any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all regulations and rulings issued by the Pension Benefit Guaranty
Corporation, the Department of Labor or the IRS thereunder.

 

40

 

 

“ERISA Affiliate” means any Person that is, or at any applicable time was, a
member of (a) a controlled group of corporations (as defined in Code Section
414(b)), (b) a group of trades or businesses under common control (as defined in
Code Section 414(c)), or (c) an affiliated service group (as defined under Code
Section 414(m) or any regulations under Code Section 414(o)), any of which
includes or, within the applicable statutes of limitations, the Seller Entities.

 

“Escalation Notice” has the meaning set forth in Section 7.11(b)(i).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Fair Market Value” means the fair market value of CEGP membership interest as
determined by a qualified third-party appraiser selected by the CEGP Board of
Directors.

 

“FCPA” means U.S. Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Fundamental Representations” has the meaning set forth in Section 4.1.

 

“GAAP” means such principles, consistently applied, as are set forth in Opinions
of the Accounting Principles Board of the American Institute of Certified Public
Accountants and/or in statements of the Financial Accounting Standards Board
that are applicable in the circumstances as of the date in question. The
requisite that such principles be consistently applied means that the accounting
principles in a current period are applied consistently with the Seller
Entities’ practices in preceding periods.

 

“Governmental Approvals” means all consents, waivers and approvals of, and any
notices to or filings with, Governmental Entities that reasonably may be deemed
necessary so that, as the case may be, (a) the consummation of the Transactions
will be in compliance with applicable Laws or (b) the conduct of Seller
Entities’ business as presently conducted and as contemplated to be conducted
will be in compliance with applicable Laws.

 

“Governmental Entity” means any United States or foreign national, state or
local government or any court of competent jurisdiction, administrative agency,
board, commission, bureau, tribunal or other Governmental Entity or
instrumentality or political subdivision thereof, or any quasi-governmental or
private body exercising or entitled to exercise any regulatory, administrative,
executive, judicial, legislative, police or taxing authority thereunder.

 

“Hazardous Substance” means any chemical, material or substance in any form,
whether solid, liquid, gaseous, semisolid, or any combination thereof, whether
waste material, raw material, chemical, finished product, byproduct, or any
other material or article, that is listed or regulated under applicable
Environmental Law as a “hazardous” or “toxic” substance or waste, or as a
“contaminant,” or is otherwise listed or regulated under applicable
Environmental Law because it poses a hazard to human health or the environment;
including petroleum products, silica, asbestos, urea formaldehyde foam
insulation, and lead-containing paints or coatings.

 

41

 

 

“Hopewell Loan” means that certain loan made by Hopewell Investment Partners LLC
to Regional pursuant to the terms of a Term Loan and Security Agreement and
related documents dated March 20, 2013.

 

“Indebtedness” means, with respect to the Seller Entities as of the Closing
Date, without duplication, the aggregate amount of any and all indebtedness,
obligations or Liabilities arising under or attributable to (a) borrowed money
or issued in substitution for or exchange of indebtedness for borrowed money,
including principal, premium (if any) and accrued interest, including any such
indebtedness evidenced by any bond, debenture, note, debt security, unfunded
letter of credit, surety bond or other similar instrument, whether or not drawn;
(b) self-insurance arrangements; (c) the deferred and unpaid purchase price of
property or services, whether contingent or otherwise; (d) bank overdrafts
(excluding undrawn lines) and outstanding checks of the Seller Entities (without
duplication) (it being understood that only the amount of such bank overdraft
shall be treated as “Indebtedness”); (e) any sale and leaseback transaction, any
synthetic lease or Tax ownership operating lease transaction or under any lease
recorded for accounting purposes as a capitalized lease or a financing lease,
whether such Liability is contingent or otherwise; (f) any conditional sale or
title retention agreement; (g) any commitment to assure a creditor against loss
(including contingent reimbursement Liability with respect to letters of
credit); (h) any direct or indirect guaranty of any other Person’s indebtedness
that is in the nature of Indebtedness, or any agreement, contingent or
otherwise, to supply funds to, or in any manner invest in, a Person, or to
purchase any such indebtedness; (i) any indebtedness or other obligation secured
by (or for which the holder of such indebtedness or other obligation has an
existing right, contingent or otherwise, to be secured by) an Encumbrance on any
Equity Securities or a Seller Entities’ assets; (j) any declared but unpaid
dividends or distributions; (k) any amounts owed to any Person under any
non-competition, severance or similar arrangements; (l) any retention bonus,
transaction bonus, change-of-control payment, deferred compensation plan,
phantom stock plan, severance or similar arrangement which is triggered as a
result of the consummation of the Transactions; (m) off-balance sheet financing;
(n) accrued and unpaid vacation or other employee benefits; and (o) any accrued
and unpaid interest on, and premiums, penalties or similar contractual charges
in respect of, any of the foregoing obligations.

 

“Indemnification Amount” has the meaning set forth in Section 4.7.

 

“Indemnifying Party” has the meaning set forth in Section 4.5(a).

 

“Intellectual Property Rights” has the meaning set forth in Section 2.13.

 

“Knowledge” means: (a) in the case of Sellers, the actual knowledge of each
director and officer of CEGP and each officer and executive employee of Regional
with respect to those matters, facts or circumstances of which such persons
should have become aware after reasonable inquiry; and (b) in the case of
Purchaser, the actual knowledge of each person listed on Schedule 8.1(b) with
respect to those matters, facts or circumstances of which such person should
have become aware after reasonable inquiry.

 

42

 

 

“Law” means any law, statute, ordinance, rule, regulation, code, Order,
judgment, injunction or decree enacted, issued, promulgated, enforced or entered
by a Governmental Entity (including, for the sake of clarity, any policy
statement or interpretation that has the force of law with respect to any of the
foregoing, and including common law).

 

“Leased Real Property” means the parcels of real property in which each of the
Seller Entities has or purports to have a leasehold interest, together with all
plants, buildings, structures, installations, fixtures, fittings, improvements,
betterments and additions situated thereon, all privileges and appurtenances
thereto, all easements and rights-of-way used or useful in connection therewith,
and all rights and privileges under the Real Property Leases relating thereto.

 

“Liability” means any direct or indirect liability, indebtedness, obligation,
commitment, expense, claim, deficiency, guaranty or endorsement of or by any
Person of any nature or type, known or unknown, and whether accrued, unaccrued,
absolute, contingent, matured, unmatured, liquidated or unliquidated, and
including Indebtedness.

 

“Loss” has the meaning set forth in Section 4.2.

 

“Management Payments” has the meaning set forth in Section 5.7.

 

“Material Adverse Effect” means any fact, circumstance, event, occurrence,
condition, effect or change (individually or in the aggregate) that has been, or
could reasonably be expected to be, material and adverse with respect to the
business, assets, Liabilities, condition (financial or otherwise) or results of
operations of the Seller Entities, taken as a whole, or a Party’s authority,
right or ability to consummate the Transactions or perform its obligations under
this Agreement; provided, however, that in no event shall any of the following
constitute a “Material Adverse Effect (or Cause)”: (a) any fact, circumstance,
development, effect, event, condition or occurrence resulting from or relating
to changes in economic or financial conditions generally; (b) any fact,
circumstance development, event, condition or occurrence that affects generally
the industry in which the Seller Entities operate; (c) any national or
international political or social conditions, including the engagement by the
United States of hostilities or the escalation thereof, whether or not pursuant
to the declaration of a national emergency or war, or the occurrence or the
escalation of any military or terrorist attack upon the United States or any of
its territories, possessions or diplomatic or consular offices or upon any
military installation, equipment or personnel of the United States; (d) any
change in applicable accounting rules or standards or applicable Laws; (e) the
announcement of the Transactions contemplated by this Agreement and the other
agreements contemplated hereby; or (f) compliance by the Sellers with the terms
of, or the taking of any action required or contemplated by this Agreement;
provided further, however, that any fact, circumstance, development, effect,
event, condition or occurrence referred to in clauses (a) through (c) shall be
taken into account in determining whether a Material Adverse Effect (or Change)
has occurred or could reasonably be expected to occur to the extent that such
fact, circumstance, development, effect, event, condition or occurrence has a
disproportionate effect on the Seller Entities, taken as a whole, as compared to
other participants in the industry in which the Seller Entities conduct their
business.

 

43

 

 

“Material Contract” has the meaning set forth in Section 2.14(a).

 

“Membership Interests” has the meaning set forth in the CEGP LLC Agreement.

 

“Notice Period” has the meaning set forth in Section 4.5(a).

 

“Order” means any order, judgment, injunction, award, decree, ruling, charge or
writ of any Governmental Entity having the necessary jurisdiction.

 

“Ordinary Course of Business” means occurring in the ordinary course of business
consistent with past custom and practice (including with respect to frequency
and amount and, as to operations, consistent with prudent health, safety and
environmental practices, but not including any tort Liability or any Liability
arising out of a violation of any Law or breach of a contractual obligation).

 

“Owned Real Property” means the parcels of real property in which Regional has
or purports to have an ownership interest, together with all plants, buildings,
structures, installations, fixtures, fittings, improvements, betterments and
additions situated thereon, all privileges and appurtenances thereto and all
Easements and rights-of-way used or useful in connection therewith.

 

“Party” or “Parties” has the meaning set forth in the introductory paragraph of
this Agreement.

 

“Permits” means all permits, licenses, franchises, registrations,
certifications, authorizations, approvals, variances and similar rights
obtained, ore required to be obtained from Governmental Entity.

 

“Permitted Encumbrances” means: (a) liens for Taxes not yet due and payable or
being contested in good faith by appropriate procedures and for which there are
adequate reserves have been established on the financial statements; (b)
mechanics’, carriers’, workmen’s, repairmen’s or other like liens arising or
incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the business of any of the Seller Entities; (c)
easements, rights of way, zoning ordinances and other similar encumbrances
affecting Owned Real Property which are not, individually or in the aggregate,
material to the business of Regional; (d) other than with respect to Owned Real
Property, other Encumbrances, if any, that individually or in the aggregate,
have not had and would not have a Material Adverse Effect on the business or
assets of any of the Seller Entities; and (e) Encumbrances granted by CELP and
Regional in connection with the terms and conditions of that certain Term Loan
and Security Agreement dated March 20, 2013 by and between Regional and Hopewell
Investment Partners LLC.

 

“Person” means and includes an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization or other entity or a Governmental
Entity.

 

44

 

 

“Pre-Closing Deposit” has the meaning set forth in Section 2.1.

 

“Proceeding” means any action, suit, claim, audit, investigation, inquiry,
arbitration, mediation, litigation or proceeding before any Governmental Entity,
arbitrator or mediator.

 

“Purchase Price” has the meaning set forth in Section 1.2.

 

“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Purchaser Indemnified Parties” has the meaning set forth in Section 4.2.

 

“Purchaser Membership Interests” has the meaning set forth in Section 3.4.

 

“Purchaser Required Consents” has the meaning set forth in Section 3.2.

 

“Purchaser Securities Laws Violation” mean (a) any untrue statement or alleged
untrue statement of a material fact made by Purchaser or any representative of
Purchaser in connection with the offer and sale of Purchaser Membership
Interests, whether in a written document or orally, (b) the omission or alleged
omission to state a material fact required to be stated in connection with the
offer and sale of Purchaser Membership Interests, or necessary to make such
statements not misleading, or (c) any violation or alleged violation by
Purchaser of any applicable Securities Laws or any rule or regulation
promulgated under any applicable Securities Laws in connection with the offer
and sale of Purchaser Membership Interests and the issuance of the Warrants to
the Warrant Purchasers; but excluding losses to the extent arising out of or
based upon a violation that occurs in reliance upon and in conformity with
Qualifying SEC Disclosures.

 

“Qualified Plan” has the meaning set forth in Section 2.19(f).

 

“Qualifying SEC Disclosures” means the information disclosed in the CELP SEC
Reports that are listed on Schedule 8.1(a), other than information in the “Risk
Factors” or “Forward-Looking Statements” sections of such reports and other
forward-looking statements in such reports.

 

“Real Property Leases” means all leases, lease guaranties, subleases, licenses,
easements, and agreements, whether written or oral, for the leasing, use or
occupancy of, or otherwise granting a right in or relating to the Leased Real
Property, including all amendments, terminations and modifications thereof and
all subordination, non-disturbance and attornment agreements and estoppel
certificates with respect thereto.

 

“Records” means originals or, if not available, copies of the Seller Entities’
books, records, data, maps, diagrams, drawings, correspondence and files,
including all Contracts and any and all minute books, title, Tax, financial,
accounting, employment, technical, engineering, operations, research,
environmental and safety records and information.

 

“Regional” has the meaning set forth in the Recitals.

 

45

 

 

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of August 1, 2011 by and among CELP and the members of CEGP.

 

“Related Documents” means the Amended Registration Rights Agreement, the
Warrant, the Amended LLC Agreement, the Amended LP Agreement, the
Confidentiality Agreement, the Release of Claims and any other documents
contemplated by this Agreement as may be necessary to consummate the
Transactions.

 

“Release” means any release, spill, leak, discharge, abandonment, disposal,
pumping, pouring, emitting, emptying, injecting, leaching, dumping, depositing,
dispersing, allowing to escape or migrate into or through the environment
(including ambient air, surface water, ground water, wetlands, land surface and
subsurface strata or within any building, structure, facility or fixture) of any
Hazardous Substance, including the abandonment or discarding of Hazardous
Substances in barrels, drums, or other containers.

 

“Release of Claims” means that certain release in substantially the form
attached hereto as Exhibit E.

 

“Rio Vista GP” has the meaning set forth in the Recitals.

 

“Rio Vista LP” has the meaning set forth in the Recitals.

 

“Rules” has the meaning set forth in Section 7.11(e).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Securities Laws” means the securities laws of the United States or any state
thereof.

 

“Seller” or “Sellers” has the meaning set forth in the introductory paragraph of
this Agreement.

 

“Seller Benefit Plans” means each “employee benefit plan” as defined in
Section 3(3) of ERISA, whether or not subject to ERISA, and each equity
ownership, equity option, equity purchase, equity appreciation rights, phantom
equity or other equity-based plan and all other employee bonus, profit-sharing,
incentive, deferred compensation, welfare, pension, retirement, severance, group
insurance, and other employee compensation or benefit plans, arrangements,
agreements and practices that relate to employee compensation or benefits
sponsored, maintained or contributed to by the Seller Entities under which the
Seller Entities or any ERISA Affiliate has any current or future obligation or
liability, or under which its employees or former employees are eligible or have
been eligible to participate or derive a benefit.

 

“Seller Entities” means collectively CEGP, CELP, Regional, Rio Vista GP and Rio
Vista LP.

 

“Seller Indemnified Parties” has the meaning set forth in Section 4.3.

 

46

 

 

“Seller Required Consents” has the meaning set forth in Section 2.3.

 

“Solvent” means, when used with respect to any Person, that at the time of
determination: (a) the assets of such Person, at a fair valuation, are in excess
of the total amount of its debts (including contingent Liabilities); (b) the
present fair saleable value of its assets is greater than its probable Liability
on its existing debts as such debts become absolute and matured; (c) it is then
able and expects to be able to pay its debts (including contingent debts and
other commitments) as they mature; and (d) it has capital sufficient to carry on
its business as conducted and as proposed to be conducted. For purposes of
determining whether a Person is Solvent, the amount of any contingent Liability
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured Liability.

 

“Subscribing Person” has the meaning set forth in Section 3.4.

 

“Subsidiaries” mean collectively Regional, Rio Vista GP and Rio Vista LP and a
“Subsidiary” means any one of such Persons.

 

“Tax” or “Taxes” means, with respect to any Person, taxes of any kind, levies or
other like assessments, customs, duties, imposts, charges or fees, including (a)
any and all federal, state, local or foreign net income, alternative or add-on
minimum tax, gross income, gross receipts, transaction, hotel occupancy, sales,
use, ad valorem, property, asset, value added, transfer, transaction, capital,
net worth, franchise, profits, gains, margin, registration, license, lease,
service, royalty, severance, withholding on amounts paid to or by the relevant
Person, payroll, employment, social security, workers compensation, unemployment
compensation, utility, excise, severance, production, stamp, occupation,
premium, property, unclaimed property remittance/escheat, environmental or
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever imposed by or payable to any Governmental Entity, and in
each instance such term shall include any interest, penalties, additions to tax
or additional amounts with respect thereto attributable to any such Tax,
including penalties for the failure to file any Tax Return; (b) any Liability of
the relevant Person for the payment of any amounts of any of the foregoing types
as a result of transferee liability, or being a member of an affiliated,
consolidated, combined or unitary group, or being a Party to any agreement or
arrangement whereby liability of the relevant Person for payment of such amounts
was determined or taken into account with reference to the liability of any
other entity; and (c) any Liability of the relevant Person for the payment of
any amounts as a result of being a Party to any Tax sharing, tax indemnity or
tax allocation agreements or any other express or implied agreement (whether or
not written) binding on the relevant Person or with respect to the payment of
any amounts of any of the foregoing types.

 

“Tax Returns” means, collectively, returns, declarations of estimated Tax, Tax
reports, information returns and statements relating to any Taxes with respect
to the Seller Entities or its income, Assets or operations.

 

“Tax Ruling” has the meaning set forth in Section 2.16(k).

 

47

 

 

“Third Party Claim” has the meaning set forth in Section 4.5(a).

 

“Transactions” means the transactions contemplated by this Agreement and the
Related Documents.

 

“Transfer Tax” means any sales Tax, transfer Tax, transaction Tax, conveyance
fee, use Tax, stamp Tax, stock transfer Tax or other similar Tax, including any
related penalties, interest and additions thereto.

 

“Treasury Regulations” means the tax regulations promulgated as final
regulations under the applicable Code section.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Delaware.

 

“Warrant” means the Warrants issued by CELP entitling the Warrant Purchasers to
purchase from CELP an aggregate 3,000,000 CELP Units in substantially the form
attached hereto as Exhibit D.

 

“Warrant Purchasers” means JLD Services, Ltd. and G. Thomas Graves III.

 

“Warrant Units” has the meaning set forth in the Recitals.

 

8.2           Rules of Construction. In this Agreement, unless the context
otherwise requires:

 

(a)          the singular number includes the plural number and vice versa;

 

(b)          reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity;

 

(c)          reference to any gender includes each other gender;

 

(d)          reference to any agreement (including this Agreement), document or
instrument means such agreement, document or instrument as amended or modified
(including any waiver or consent) and in effect from time to time in accordance
with the terms thereof and, if applicable, the terms hereof;

 

(e)          reference to any Article, Section, Schedule or Exhibit means such
Article, Section, Schedule or Exhibit of or to this Agreement, and references in
any Article, Section, Schedule, Exhibit or definition to any clause means such
clause of such Article, Section, Schedule, Exhibit or definition;

 

(f)          any accounting term used and not otherwise defined in this
Agreement or any Related Document has the meaning assigned to such term in
accordance with GAAP;

 

48

 

 

(g)          the words “this Agreement,” “herein,” “hereby,” “hereunder,”
“hereof,” “hereto” and words of similar import are references to this Agreement
as a whole and not to any particular Section or other provision hereof or
thereof, unless expressly so limited;

 

(h)          the word “including” and its derivatives means “including, but not
limited to,” and corresponding derivative expressions;

 

(i)          relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding” and “through” means “through
and including;”

 

(j)          no consideration shall be given to the captions of the articles,
sections, subsections, or clauses, which are inserted for convenience in
locating the provisions of this Agreement and not as an aid in its construction;

 

(k)          no consideration shall be given to the fact or presumption that one
Party had a greater or lesser hand in drafting this Agreement; every covenant,
term and provision of this Agreement shall be construed simply according to its
fair meaning and not strictly for or against any Party (notwithstanding any rule
of law requiring an agreement to be strictly construed against the drafting
Party), it being understood that the Parties to this Agreement are sophisticated
and have had adequate opportunity and means to retain counsel to represent their
interests and to otherwise negotiate the provisions of this Agreement;

 

(l)          examples shall not be construed to limit, expressly or by
implication, the matter they illustrate;

 

(m)          a defined term has its defined meaning throughout this Agreement,
and each Exhibit and Schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined;

 

(n)          all references to prices, values or monetary amounts refer to
United States dollars, unless expressly provided otherwise;

 

(o)          each Exhibit, Schedule and the Disclosure Schedule to this
Agreement is a part of this Agreement, but if there is any conflict or
inconsistency between the main body of this Agreement and any Exhibit, Schedule
or Disclosure Schedule, the provisions of the main body of this Agreement shall
prevail; and

 

(p)          the word “or” may not be mutually exclusive, and can be construed
to mean “and” where the context requires there to be a multiple rather than an
alternative obligation.

 

[Signature Page Follows]

 

49

 

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

 

  SELLERS       CENTRAL ENERGY GP LLC         By:       Imad K. Anbouba, Chief
Executive Officer         CENTRAL ENERGY PARTNERS LP           By: CENTRAL
ENERGY GP LLC, its General Partner               By:           Imad K. Anbouba,
        Chief Executive Officer

 

  PURCHASER       CEGP ACQUISITION, LLC         By:       John L. Denman, Jr,
President

 

Solely to acknowledge their obligation

pursuant to Section 5.7 of this Agreement:

 

    Imad K. Anbouba           Carter R. Montgomery  

 

Signature Page To Purchase And Sale Agreement

 

 

 

 

Schedule 1.2
Purchase Price Allocation

 

Rules for Allocation:

 

1.Total Price - The aggregate cash to be paid to CEGP and CELP at Closing shall
be the aggregate amount of the Closing Payment and the Pre-Closing Deposit.

 

2.Purchase Price for the CELP Units - The amount determined in accordance with
paragraph 1 shall be allocated first to the CELP Units based on the daily volume
weighted average bid prices for the Common Units as then reported in the “Pink
Sheets” published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices) for the 30-day period
immediately preceding the Closing Date. The price shall be determined by
multiplying 3,000,000 by the “volume weighted average price” as determined in
the previous sentence.

 

3.Purchase Price for the CEGP Interest - The balance of the amount determined in
accordance with paragraph 1, after deducting the price to be allocated to the
CELP Units pursuant to paragraph 2, shall be allocated to the CEGP Interest.

 

4.Allocation of The Credit Deposit - The “Credit for Deposit” allocated to the
CEGP Interest and the CELP Units shall be determined by calculating the ratio of
the allocation of the amount determined in paragraph 1 to the “Purchase Price
for the CELP Units” and the “Purchase Price for the CEGP Interest”.

 

Purchase 
Price for 
CEGP 
Interest   Credit for
Pre-Closing
Deposit
allocated to
CEGP
Interest   Purchase
Price for
CELP Units   Credit for
Pre-Closing
Deposit
allocated to
CELP Units   Cash Payable
at Closing to
CEGP   Cash Payable
at Closing to
CELP  $2,469,566   $360,000   $280,434   $40,000   $2,109,566   $240,434 

 

Schedule 1.2 – Solo Page

 

 

 

 

Schedule 2.3
Seller Required Consents

 

None.

 

Schedule 2.3 – Solo Page

 

 

 

 

Schedule 3.2
Purchaser Required Consents

 

None.

 

Schedule 3.2 – Solo Page

 

 

 

 

Schedule 5.1(a)
List of Resigning Officers and Directors of CEGP

 

Imad K. Anbouba as President and Chief Executive Officer

 

Carter R. Montgomery as Executive Vice President of Corporate Development 

 

Schedule 5.1 (a) – Solo Page

 

 

 

 

Schedule 5.1(b)
Post-Closing Directors of CEGP

 

Purchaser Appointees     1. G. Thomas Graves III 2. John L. Denman, Jr. 3. David
Laney 4. Alexander C. Chae (Interim) 5. Alan Bell     Seller Appointees     6.
Imad K. Anbouba 7. Carter R. Montgomery 8. Daniel L. Spears 9. Michael T.
Wilhite, Jr.

 

Schedule 5.1 (b) – Solo Page

 

 

 

 

Schedule 5.7
Management Payments to Officers and Directors of CEGP

 

Name  Description  Amount           Imad K. Anbouba  Twenty Percent (20%) of the
total of (1) all past due salary (at $80,000/year), (2) actual documented
business expenses and (3) office reimbursement to AirNow Compression Systems,
LTD.  $30,323.29               Severance pursuant to Change of Control Provision
of Employment Agreement  $240,000.00               Total  $270,323.29           
Carter R. Montgomery  Twenty Percent (20%) of the total of (1) all past due
salary (at $80,000/year) and (2) actual documented business expenses 
$23,075.26               Severance pursuant to Change of Control Provision of
Employment Agreement  $240,000               Total  $263,075.26            Ian
T. Bothwell  Past due salary (calculated at $275,000/yr.)  $216,123.00       
       Actual documented business expenses  $48,591.16               Office
reimbursement (to Rover Technologies LLC)  $69,401.90               Total 
$334,116.06            Total of All Payments     $867,514.61 

 

Schedule 5.7 – Solo Page

 

 

 

 

Schedule 8.1(a)
Qualifying SEC Disclosures

 

Form 10-Q filed November 14, 2013

 

Form 8-K filed August 23, 2013

 

Form 10-Q filed August 14, 2013

 

Form 10-Q filed May 15, 2013

 

Form 10-K filed April 1, 2013

 

Form 8-K filed March 26, 2013

 

Form 8-K filed March 7, 2013

 

Form 8-K filed November 30, 2012

 

Form 10-Q filed November 14, 2012

 

Form 8-K filed October 11, 2012

 

Form 8-K filed September 21, 2012

 

Form 10-Q filed August 14, 2012

 

Form 10-Q filed May 15, 2012

 

Form 8-K filed May 10, 2012

 

Form 10-K filed March 30, 2012

 

Form 8-K filed February 24, 2012

 

Form 8-K field November 14, 2011

 

Form 10-Q filed November 14, 2011

 

Form 8-K/A filed October 26, 2011

 

Form 8-K field October 18, 2011

 

Form 10-Q filed August 15, 2011

 

Form 8-K filed July 6, 2011

 

Form 10-Q filed May 16, 2011

 

Form 10-K filed April 15, 2011

 

Form 8-K filed April 4, 2011

 

Form NT 10-K filed March 31, 2011

 

Form 8-K filed January 4, 2011

 

Schedule 8.1 (a) – Solo Page

 

 

 

 

Schedule 8.1(b)
Purchaser Representatives for Knowledge Requirement

 

John L. Denman, Jr.

 

G. Thomas Graves III

 

Schedule 8.1 (b) – Solo Page

 

 

 

 

EXHIBIT A

 

Form of Third Amended and Restated
Limited Liability Company Agreement
of Central Energy General Partner LLC

 

(See attached)

 

Exhibit A – Solo Page

 

 

 

 

EXHIBIT B

 

Form of Third Amended and Restated
Limited Partnership Agreement of
Central Energy Partners LP

 

(See attached) 

 

Exhibit B – Solo Page

 

 

 

 

EXHIBIT C

 

Form of Amended and Restated Registration Rights Agreement 

 

(See attached) 

 

Exhibit C – Solo Page

 

 

 

 

EXHIBIT D

 

Form of Warrant

 

(See attached) 

 

Exhibit D – Solo Page

 

 

 

 

EXHIBIT E

 

Form of Release of Claims

 

(See attached)

 

Exhibit E – Solo Page

 

 

 

 

EXHIBIT F

 

Form of Legal Opinion of Shackelford, Melton & McKinley, LLP

 

(See attached)

 

Exhibit F – Solo Page

 



 

 